USCA4 Appeal: 20-6    Doc: 56         Filed: 07/26/2022    Pg: 1 of 76




                                             PUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                                No. 20-6


        QUINCY J. ALLEN,

                            Petitioner - Appellant,

                     v.

        MICHAEL STEPHAN, Warden, Broad River Correctional Institution,

                            Respondent - Appellee.


        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Donald C. Coggins, Jr., District Judge. (0:18-cv-01544-DCC-PJG)


        Argued: September 22, 2021                                       Decided: July 26, 2022


        Before GREGORY, Chief Judge, HARRIS, and RUSHING, Circuit Judges.


        Reversed and remanded by published opinion. Chief Judge Gregory wrote the opinion, in
        which Judge Harris joined. Judge Rushing wrote a dissent.


        ARGUED: Aren Kevork Adjoian, FEDERAL COMMUNITY DEFENDER OFFICE,
        Philadelphia, Pennsylvania, for Appellant. Melody Jane Brown, OFFICE OF THE
        ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
        Appellee. ON BRIEF: Joshua Snow Kendrick, KENDRICK & LEONARD, P.C.,
        Greenville, South Carolina; E. Charles Grose, Jr., GROSE LAW FIRM, Greenwood, South
        Carolina, for Appellant. Alan Wilson, Attorney General, Donald J. Zelenka, Deputy
        Attorney General, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
        Columbia, South Carolina, for Appellee.
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022      Pg: 2 of 76




        GREGORY, Chief Judge:

               Quincy Allen was convicted of two capital murders and sentenced to death in a

        South Carolina state court. During the penalty phase, the government and defense experts

        agreed that Allen suffered persistent childhood abuse; they also agreed that he had at least

        one mental illness—rumination disorder—and disagreed as to another—schizophrenia.

        Yet, the sentencing judge concluded that “Allen was [not] conclusively diagnosed as

        mentally ill” and found no “conclusive proof of mitigating circumstances.”               Allen

        exhausted his state court direct appeal and post-conviction remedies in seeking to overturn

        his death sentence. He then filed the instant federal petition pursuant to 28 U.S.C. § 2254,

        raising several claims. The district court dismissed his petition, and Allen appealed.

               We granted a certificate of appealability on five issues, including whether the

        sentencing judge committed constitutional error by “[(i)] fail[ing] to find that any

        mitigating circumstance had been established and [(ii)] us[ing] an impermissibly high

        standard for determining whether [] Allen suffered from mental illness.”

               As explained below, we conclude that the state court’s conclusion that the

        sentencing judge “considered Allen’s mitigation evidence as presented” was an

        unreasonable determination of the facts and its conclusion that the sentencing judge gave

        “proper” consideration was contrary to clearly established federal law. Because we have

        grave doubt that the state court’s errors did not have a substantial and injurious effect, we

        reverse and remand.




                                                     2
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022      Pg: 3 of 76




                                                     I.

                                                     A.

               Quincy Allen’s childhood was marked by severe abuse and neglect. He also has a

        lengthy history of mental health issues, including major mental illness diagnoses and a

        history of commitments. Because both forms of mitigating evidence are important to

        resolution of his claims, we go into some detail about them here.

               Allen is the product of a short-term relationship between a 19-year-old soon-to-be

        deployed military man who “never really thought about [the] family thing” and a woman

        who confesses “never bonded” with any of her five children. S.J.A. 1804, 1807, 1809,

        1819. “[P]atterns of intergenerational abuse and neglect go back at least to [Allen’s]

        maternal great-grandfather’s large and chaotic family and bear strong similarities to the

        abuse and neglect” that branded Allen’s childhood. S.J.A. 1804. 1

               Allen’s early hospital emergency room and pediatric notes show an ingestion of a

        bottle of perfume (twelve months of age) and a burn on his foot that his mother said came

        from a babysitter (fifteen months of age). S.J.A. 1807. At nineteen months, Allen was

        hospitalized for a week after an untreated fever progressed to pneumonia. Noting signs of

        medical neglect, emergency room personnel referred Allen’s case to Protective Services.

        S.J.A. 1807–08.




               1
                 The quoted testimony in this subsection is based on the report of social worker
        Deborah Grey and is undisputed unless otherwise noted. This report is part of the state court
        record and is located on the district court docket (18-cv-01544) under ECF No. 65-24.
                                                     3
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 4 of 76




               Allen witnessed and suffered physical abuse throughout his childhood as well. His

        earliest memories are of when his mother was married to his stepfather. S.J.A. 1808. He

        remembers his stepfather beating him and his mother. Id. On one occasion, Allen’s

        stepfather entered his room, picked up a gun from the floor and returned to another room

        where he pistol-whipped Allen’s mother. Id.; J.A. 1262. During another incident, while

        in the backyard, Allen’s stepfather held Allen up, placed a gun to his face, aligned the gun

        site with Allen’s eye, and pulled the trigger—his stepfather needed “target practice.” J.A.

        294; S.J.A. 1808. When Allen was three, his stepfather hit him so hard that he fractured

        Allen’s tibia. S.J.A. 1808. About one year later, his mother got a restraining order against

        Allen’s stepfather; his stepfather found them, attacked his mother with a knife and hammer,

        and repeatedly broke into their home and stole things. S.J.A. 1809. Allen hid under the

        bed with a telephone so he could call 911 if his stepfather showed up. Id. By this point,

        Allen’s mother had four children and all of them were “accidents,” according to Allen’s

        stepfather. S.J.A. 1810. He said Allen’s mother would have sold Allen if she could have

        made money off him. Id.

               Allen’s grade school career would include fifteen school changes before it ended.

        S.J.A. 1811. When Allen was elementary school-age and did something wrong, his mother

        forced him into a dark closet. Id. She also punished him by pushing him down, then

        kicking or stomping on him, or forcing him to sleep in the bathroom with no clothes, pillow,

        or blanket. S.J.A. 1815–16. She also stripped him naked, used an extension cord to tie

        him up to the end of the bunk beds “kind of like Jesus,” and beat him with a belt, switch,

        or her hands. S.J.A. 1811, 1815. When she got tired, she walked off to rest awhile and

                                                     4
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022      Pg: 5 of 76




        eventually came back to beat him some more. S.J.A. 1811. Allen’s aunt said that he

        “stayed . . . [getting] beat half to death,” sometimes for insignificant transgressions. S.J.A.

        1816. On one occasion, she threw him into a large trashcan—“the kind with wheels and a

        swing shut lid” that “trash men pick up with a machine and dump over,” Allen described.

        S.J.A. 1811. She shut the lid on him. Id. At some point during his childhood, after seeing

        a television show during which a guy survived being in ice cold water in Alaska by

        convincing himself that the water was warm, Allen decided that pain is all in the mind.

        S.J.A. 1811–12. As an adult, he told some friends this and they beat him with a wire

        hanger: “[He] didn’t feel it.” S.J.A. 1812.

               During this time, Allen’s mother began denying Allen and his siblings food. Id.

        She stacked and stored the food by type, so she immediately knew if something went

        missing; she marked all containers, so she could tell if food was removed; and she punished

        Allen by withholding food for several days in a row. S.J.A. 1812, 1815–16. According to

        his aunt, Allen always looked “scrawny and half starved.” S.J.A. 1812. He stole Kool-

        aid, cookies, and Little Debbie’s snacks from nearby stores, and hoarded food. Id. During

        family gatherings, he ate so much that he threw up. Id. And a neighbor once observed

        Allen and his siblings drinking rainwater as it came down the gutter. J.A. 299. Around

        the second grade, Allen began ruminating. S.J.A. 1812. About half an hour after eating,

        he would push his food back up by contracting his stomach muscles, fill his mouth until

        his cheeks puffed out, re-chew the food, swallow it, and then bring it up again and again.

        S.J.A. 1812–13. He smelled of vomit all the time. J.A. 308. Allen states he continues to



                                                      5
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 6 of 76




        do this daily; it’s a compulsion. S.J.A. 1813. “Now its just like getting up in the morning,”

        he said. Id.

               Allen also experienced a highly unstable home environment, marked by his mother

        locking and kicking him out of the house as early as second grade and attempting to give

        up custody of him. When Allen was in the second grade, his mother warned him to come

        straight home from school. Id. One day, he went to a friend’s house instead. Id. When

        he got home, his mother put him in the car, drove him to Social Services, and placed him

        in foster care. Id. His first set of foster parents hit their own kids with pots and pans. Id.

        Eventually, his mother signed over custody to a family friend, with whom Allen lived for

        about half a year. Id. At the beginning of third grade, Allen returned home and, when he

        was in fourth grade, Allen’s mother began kicking him out of the house. Id. She would

        open the door, tell him to get out, and he slept outside in whatever he happened to have on.

        Id. Allen ran away from home with his sister in the fifth grade. Id. They left immediately

        after school and kept running until night hit. Id. A sheriff took them home. Id. Allen’s

        mother was not happy to see him back: She said, “[i]f you run away again, leave your

        sister here.” Id. And she yelled a lot, saying things like, “I hate you. When you’re 18,

        you’re getting out of this house.” S.J.A. 1815.

               In the sixth grade, Allen’s mother locked him out overnight on the first of what

        would become countless occasions. S.J.A. 1816. He would sleep on the porch, where he

        feared the neighborhood dogs might attack him. Id. By this time, Allen’s mother had also

        thrown a chair at him, shoved him against a stove, tried to hit him with a hammer, and

        choked him with a tie until he fainted. S.J.A. 1818. His mother, his siblings, and the

                                                      6
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 7 of 76




        neighborhood kids beat, teased, and picked on Allen, calling him “Alien,” “Waterhead,”

        “Mr. Spock,” and “Elephant Ears.” S.J.A. 1814-15, 1822. In the seventh grade, he got

        caught with a knife on school property. S.J.A. 1817. On a different occasion, he brought

        a large glass bottle to school intending to go after one of his bullies. Id. He was eventually

        suspended, taken to court, and sent to a juvenile correctional center for over a month. Id.

        He then lived in a group home for two weeks; with his uncle in Rock Hill, South Carolina

        for half a year; with his father in Georgia for over three months; and eventually made his

        way back to his mother’s home. S.J.A. 1819.

               Allen lived with his mother for half of ninth grade. S.J.A. 1820. But the instability

        and chaos persisted. She continued to withhold food and beat him as he stood naked,

        holding onto the back of the kitchen chair. Id. He moved up to Colorado to live with his

        father for the following year. Id. Halfway through the tenth grade, he again returned to

        his mother’s home. S.J.A. 1821. During this time, Allen’s mother continued her tradition

        of requiring her kids to come home immediately after school and wait in the driveway or

        walk around the house until she eventually arrived home (even in the winter). Id. She also

        installed motion detectors to ensure the kids remained in the basement, never went upstairs,

        and did not go outside without her permission. S.J.A. 1821, 1823. Eventually, Allen went

        to live with his uncle again but does not remember why because, by that point, his mother

        had thrown him out of the house many times for many reasons. S.J.A. 1821. But just under

        one year later, he returned to his mother’s home, where she continued the pattern of

        repeatedly kicking him out, rendering Allen homeless.               Id.   During periods of

        homelessness, Allen slept in bushes, a friend’s treehouse, or on the McDonald’s

                                                      7
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 8 of 76




        playground after closing each day—all while trying to keep up with school assignments.

        J.A. 269–70; S.J.A. 1829. His clothes remained filthy, and teachers found his body odor

        unbearably overwhelming. S.J.A. 1830. One of Allen’s friends said that, eventually, “the

        light seemed to go out” in him. S.J.A. 1831. He would not look at you, showed no emotion

        on his face or in his voice, began to mumble to himself, and started setting fires for no

        reason, including using gasoline to burn a smiley face onto someone’s lawn. S.J.A. 1831–

        32.

               While enduring this abuse, Allen began having mental health problems. By 2002,

        he had been hospitalized seven times and had received various diagnoses. The mental

        health challenges began at a young age. As mentioned earlier, he regularly engaged in the

        practice of ruminating, beginning in second grade. In sixth grade, he saw a mental health

        professional fourteen times during the academic year and was diagnosed with oppositional

        defiant disorder. S.J.A. 1817. During his senior year, Allen’s mother finally took him to

        a dentist to address his severely eroded, chipped, and discolored teeth. S.J.A. 1825. The

        dentist referred Allen to an internist, who formally diagnosed Allen with rumination

        syndrome, which the internist described as “[a] diagnosis [] rarely made in adolescence

        and adults and [] not easy to treat.” Id. “[I]t was going to take extraordinary effort on

        [Allen’s] part to overcome this longstanding problem,” the internist explained at the time,

        and treatment would include “counseling[] [and] possible psychopharmacologic

        intervention.” Id.

               The internist referred Allen to a child psychiatrist, Dr. Richard Harding. Id. During

        his first appointment with Dr. Harding, Allen admitted to ruminating multiple times a day

                                                     8
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022      Pg: 9 of 76




        for about the last 10 years. Id. Dr. Harding noted that “this obsessive behavior is more

        difficult to treat the longer it has existed and the more frequent it occurs.” S.J.A. 1826. “I

        am less than optimistic about the prognosis in this case,” he wrote back then. Id. But still,

        he started Allen on Prozac, which could “decrease the compulsivity.” Id. Allen and his

        mother returned about one month later, at which time she asked when Allen could stop

        taking the antidepressants and “do it on his own.” Id. Dr. Harding “tried to explain that

        this was a long-term process and will take an extended period of time to be helpful, and []

        may not be [helpful at all].” Id. “Mother is very demanding and difficult,” he noted. Id.

        About three weeks later, Allen reported to Dr. Harding that he was doing well but, soon

        after, Allen heard a voice for the first time. Id. The voice said: “I want you to kill a lot of

        people at your school tomorrow.” Id. It “freaked me out,” Allen explained, “but I also

        thought it was ridiculous because I didn’t even have a gun.” Id.

               Between the ages of 17 and 20, Allen cycled in and out of psychiatric hospitals

        seven times. Nine days after Allen’s last visit with Dr. Harding, Allen’s mother threw him

        out of the house. S.J.A. 1827. He returned, busted windows and threw furniture, and made

        his way to the attic where the police observed him eating insulation. 2 J.A. 339; S.J.A.

        1827. He was referred to an inpatient psychiatric facility, marking his first commitment.

        J.A. 339–41. At the end of his two-day stay, he was discharged with diagnoses of

        depressive reaction, atypical eating disorder, and identity disorder of adolescence, and

        given a prescription for Prozac. S.J.A. 1827.


               2
                 Allen stated he got some insulation in his mouth as the police tried to pull him out
        of the attic. J.A. 534.
                                                      9
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 10 of 76




               His second commitment came about one week later, after his mother kicked him out

        again. J.A. 343. He went to a Wal-Mart, stole Tylenol, and ingested it. Id. When he

        arrived at the emergency room, hospital staff administered charcoal and contacted his

        mother, who refused to come and refused to take him home. J.A. 268. Though he was

        initially involuntarily committed, he voluntarily committed himself on his 18th birthday.

        J.A. 267–68. His progress notes described Allen as having “no coping skills,” a “flat

        affect,” and “zero insight.” S.J.A. 1828–29. He was discharged two weeks later with

        diagnoses of atypical eating disorder, major depression-nonpsychotic, and identity disorder

        of adolescence. J.A. 269; S.J.A. 1829.

               When Allen was 18 and a half, he climbed up onto a maintenance platform of a road

        sign over the interstate. J.A. 349–50. He threatened to commit suicide by jumping off the

        overpass. J.A. 2169. Emergency personnel reached him using a cherry picker; once inside

        the cherry picker basket, Allen refused to exit because he was “comfortable in it.” J.A.

        349–50. He rode to the emergency room in the basket and was committed for the third

        time. J.A. 350. Upon discharge eight days later, his final diagnosis was adjustment

        disorder with depressed mood. S.J.A. 1834.

               Allen’s fourth commitment occurred one month later, when he brought himself to

        the hospital expressing suicidal ideation. J.A. 359–60; S.J.A. 1834. During this stay, he

        threatened staff members and received the antipsychotic Haldol and the antianxiety

        medication Ativan. J.A. 361–62. When a social worker contacted Allen’s mother, she

        demanded the social worker not contact her again and made clear that Allen could not come

        live with her. J.A. 362. After about three weeks of hospitalization, he was diagnosed with

                                                    10
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022      Pg: 11 of 76




        adjustment disorder with depressed mood, history of marijuana abuse, personality disorder

        not otherwise specified, and was discharged to live at the Salvation Army. J.A. 2169;

        S.J.A. 1835.

               Two months later, Allen was hospitalized a fifth time, at which time he was again

        homeless and living out of his car. J.A. 363, 2169; S.J.A. 1834. After wrapping up his

        third day on the job at Kroger, Allen was waiting in the video section of the store for a ride.

        J.A. 363; S.J.A. 1836. The store manager, thinking Allen was a vagrant, told him to leave.

        J.A. 363. Upon learning that Allen worked there, the manager fired him. J.A. 363–64.

        Later that night, Allen was found atop the store threatening to jump. J.A. 364. The police

        called his mother and, when she arrived a couple of hours later, she laughed and walked

        away. S.J.A. 1836. Allen was, again, committed. J.A. 364. During this visit, Allen

        declared that he wanted to kill his mother and be the next mass murderer. J.A. 374–75,

        378. He was diagnosed with adjustment disorder with depressed mood and personality

        disorder not otherwise specified. J.A. 2169.

               About one month before his 19th birthday, Allen was discharged to a different

        facility for further treatment at his request, marking his sixth commitment. Id. At the new

        facility, staff noted his visual hallucinations, as well as suicidal and homicidal thoughts.

        J.A. 381, 384, 391. Four days after he informed staff that he wanted to buy a gun and kill

        his family, the hospital decided he had achieved “maximum benefit” and discharged him.

        S.J.A. 1838. He was diagnosed with depression and placed on Prozac. J.A. 2169. Upon

        discharge, Allen was again homeless. J.A. 399.



                                                      11
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 12 of 76




               Within a matter of days, he attempted to steal a car from someone’s garage and was

        arrested, convicted, and incarcerated.     J.A. 399–403.     During this period, he was

        hospitalized for the seventh time and reported thoughts of going on a murder spree and

        hurting everyone who had ever harmed him. J.A. 402–03. These homicidal thoughts

        coincided with more serious suicide attempts. Id. He initially attempted to ingest soap

        while he was awaiting trial in the Richland County Detention Center. J.A. 401. After he

        was moved to the Department of Corrections, he tried to swallow hoarded bleach, then

        attempted to overdose on hoarded antidepressants. J.A. 406–07. He was diagnosed with

        major depressive disorder and placed on antidepressants. S.J.A. 1839. Allen remained

        incarcerated from October 27, 1998 to August 31, 2000, which was about two months

        before his 21st birthday. J.A. 2170.

               After his release, Allen returned to live with his mother and worked a variety of

        jobs. Id. He did relatively well for a period of time, until his mother once again threw him

        out of her house. J.A. 407–09. Allen then quit his job and became “intensely suicidal.”

        J.A. 409. He again attempted suicide by swallowing ammonia capsules and Excedrin pills,

        J.A. 411, and later swallowed a box of rat poison, id. By 2002, he reported feeling immortal

        because of his repeated lack of success in killing himself. J.A. 2170.

                                                    B.

               At approximately 3:00 a.m. on July 7, 2002, when Allen was 22 years old, he

        approached James White, a 51-year-old man lying on a swinging bench in a park located

        in Columbia, South Carolina. Allen ordered White to stand and shot him in the shoulder.

        After White fell back onto the bench, Allen ordered him to stand back up and shot him

                                                    12
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022      Pg: 13 of 76




        again. White survived and Allen would later tell the police that he used White as target

        practice because he did not know how to shoot his new gun.

               Three days later, on July 10, Allen picked up Dale Hall on Two Notch Road in

        Columbia during a break from his job at Texas Roadhouse Grill. He drove her to an

        isolated cul-de-sac and shot her with a 12-gauge shotgun in the left thigh, shattering her

        leg. Hall pleaded for her life; she had kids and they would be motherless. Allen shot her

        in the torso. He then dragged Hall down a bank to a wooded area, placed the gun in Hall’s

        mouth, and fired his third and final shot. Allen left to purchase a can of gasoline, returned

        to douse Hall’s body, and set her on fire. He then made his way back to work to continue

        serving the dinner crowd. Later, after police descended on the crime scene, he found a dog

        and pretended to walk it atop a bridge that had a good view of the investigatory action.

               One month later, on August 8, while working at the restaurant, Allen got into an

        argument with two sisters, Taneal and Tiffany Todd. He threatened to slap Tiffany, who

        was 12-weeks pregnant, so hard that her baby would have a mark on it. Tiffany’s boyfriend,

        Brian Marquis, pulled up to the restaurant, accompanied by his friend Jedediah Harr, who

        drove the pair. A confrontation erupted outside, and Allen fired his shotgun into Harr’s

        car, attempting to shoot Marquis; Allen missed Marquis, and the bullet struck Harr in the

        head. As the car rolled downhill, Marquis jumped out and ran into a nearby convenience

        store, where an employee hid him in a cooler. Allen entered the store looking for Marquis

        and eventually left; he made his way to Marquis’ home and set the front porch ablaze. A

        few hours later, Allen set fire to the car of Sarah Barnes, another Texas Roadhouse

        employee. And shortly thereafter, Harr died of the shotgun blast to the head.

                                                     13
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 14 of 76




               The following day, on August 9, Allen set fire to the car of another man, Don Bundrick,

        whom he did not know. Later that evening, Allen went to a strip club in Columbia, where

        he pointed his shotgun at a patron. Allen then left South Carolina and drove all the way up

        to New York City. On his way back, while in North Carolina, Allen shot and killed two

        men at a convenience store in Surrey County. Allen then made his way to Texas, where

        police apprehended him on August 14.

               Allen confessed to committing the crimes. He began killing people because, while

        he was incarcerated, an inmate told Allen that he could get Allen a job as a mafia hit man.

        But Allen got tired of waiting for his first assignment and decided to embark on his own

        killing spree. He would have killed more people if he could have gotten his hands on a

        gun sooner, Allen explained. But, of course, his prior record made that difficult.

                                                     C.

               Allen first faced prosecution in North Carolina, where he pleaded guilty to two

        counts of first-degree murder, two counts of armed robbery, and one count of larceny of an

        automobile. See J.A. 113–15. In exchange, Allen received a sentence of life without the

        possibility of parole for the murders and terms of years on the remaining charges. See id.

        Although the North Carolina sentence had been agreed upon, both the government and

        defense called multiple witnesses at Allen’s three-day sentencing hearing. See id. The

        North Carolina trial court found that “the evidence is convincing that [] Allen is mentally




                                                     14
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022      Pg: 15 of 76




        ill” and recommended he receive a psychiatric evaluation, counseling, and treatment upon

        entering the Department of Corrections. J.A. 115, 117. 3

               The South Carolina proceedings began thereafter. In September 2002, a Richland

        County grand jury indicted Allen for two counts of murder, assault and battery with intent

        to kill, second degree arson, two counts of third-degree arson, and pointing and presenting

        a firearm. J.A. 2535–36. The Honorable G. Thomas Cooper, Circuit Court Judge, presided

        over the case and appointed E. Fielding Pringle, April Sampson, Robert Lominack, and

        Kim Stevens to represent Allen. See J.A. 120. Two years passed and, on April 5, 2004,

        the government filed a Notice of Intent to Seek the Death Penalty. J.A. 1658–59.

               Trial was set for Monday, February 28, 2005. About one week prior, on Tuesday,

        February 22, Lominack asked Solicitor Barney Giese to meet with Dr. Pam Crawford, one

        of the defense’s mental health experts. J.A. 2241, 2243. Pringle had directed Dr. Crawford

        to meet with and convince the government that Allen was mentally ill and, thus, that the

        government should consider a plea agreement. J.A. 2243. The next day, on Wednesday,

        February 23, after refusing initially, Giese agreed to meet with Dr. Crawford. J.A. 2242.


               3
                 The full list of mitigating factors found by the North Carolina trial court is as
        follows: (i) “[t]he defendant was suffering from a mental or physical condition that was
        insufficient to constitute a defense, but significantly reduced the defendant’s culpability for
        the offense”; (ii) “[t]he defendant’s age and maturity or limited mental capacity at the time
        of the commission of the offense significantly reduced the defendant’s culpability for the
        offense”; (iii) “[p]rior to arrest or at an earlier stage of the criminal process the defendant
        voluntarily acknowledged wrongdoing in connection with the offense to a law enforcement
        officer”; (iv) “[t]he defendant has accepted responsibility for the defendant’s criminal
        conduct”; (v) “[t]he felony was committed while the defendant was under the influence of
        mental or emotional disturbance”; and (vi) “[t]he capacity of the defendant to appreciate
        the criminality of his conduct or conform his conduct to the requirements of law was
        impaired.” J.A. 102–03.
                                                      15
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 16 of 76




        That same day, Dr. Crawford met with the government without trial counsel present. Id.

        The parties agree that the government declined to strike a deal but encouraged the defense

        to meet with the trial judge ex parte to discuss a life sentence. J.A. 2244; see also J.A. 43,

        2486, 2498–99.

               The next day, on Thursday, February 24, Pringle, Lominack, and Sampson attended

        an ex parte meeting with the trial judge. J.A. 2245, 2321. Pringle explicitly and repeatedly

        asked the trial judge if he would return a life sentence if Allen pleaded guilty. J.A. 2246–

        48. Though the trial judge made no explicit commitments, J.A. 45, 2418, he did (prior to

        the ex parte meeting) gift Pringle a book called Ultimate Punishment, which––as the trial

        judge later explained––discusses why the death penalty is reserved for the “worst of the

        worst.” J.A. 2009–10, 2013. In addition, during the ex parte meeting, the trial judge said

        that no judge likes to see the bold, black word “reversed” under his name and one way to

        keep that from happening would be to give Allen life. J.A. 2009–10, 2249. The trial judge

        also mentioned that he called Giese, who stated that he would not be upset if the trial judge

        sentenced Allen to life. J.A. 2009–10, 2247–48. The trial judge explained that Giese’s

        position mattered to him and maintained that he would not be bothered if the public disliked

        a decision to hand down a life sentence. J.A. 2009–10, 2249. Pringle told the trial judge

        that she “did not want to be sitting on a witness stand in a capital PCR hearing one day

        explaining why [she] pled [Allen] in front of a judge who would give him death.” J.A.

        1957. According to Pringle, the trial judge said: “[T]here will never be a capital PCR

        hearing[,] so you don’t have to worry about that.” Id.



                                                     16
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022      Pg: 17 of 76




               In an affidavit drafted in October 2005––seven months after the conclusion of the

        sentencing (“Post-Sentencing Affidavit”)––the trial judge did not deny telling defense

        counsel “there will never be a capital PCR hearing[,] so you don’t have to worry about

        that.” Id. Rather, he stated that he has “no recollection of any discussion of [the] PCR

        hearing that [] Pringle reference[d].” J.A. 2010. He also did not disclaim trial counsel’s

        assertion that he gave them “hints.” Id. The trial judge admitted he was “sympathetic”

        and inclined to give Allen a life sentence based on what trial counsel told him about Allen’s

        “severe mental illness.” Id. But, the trial judge explained in the Post-Sentencing Affidavit:

                      “I did say . . . that, if they pled [] Allen guilty, I thought the
                      [d]efense team would have to trust Dr. Crawford to convince
                      me that [] Allen was so mentally ill throughout the time of his
                      crimes and was so mentally ill at the time of trial, that
                      imposition of the death penalty would violate the Eighth
                      Amendment’s ban on cruel and unusual punishment.”

        Id. “I did not use these words,” the trial judge declared, “but assumed they knew what I

        meant by saying ‘you’ll have to trust Dr. Crawford.’” Id.

               On Friday, February 25, the day after the ex parte meeting, trial counsel called the

        trial judge to inform him that Allen would plead guilty. J.A. 2033. The weekend passed

        and, on Monday, February 28, Allen pleaded guilty to all seven charges and waived his

        right to a jury trial. J.A. 123, 2475–76.




                                                     17
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022       Pg: 18 of 76




                                                      D.

               The penalty phase of the trial began one week later, on March 7, 2005. The

        government presented evidence of aggravating factors supporting a death sentence. 4 J.A.

        175–77.

               Defense counsel then opened its presentation of mitigators, explaining that the

        evidence would show the “chain of isolation, neglect[,] and abuse” Allen endured, as well

        as his schizophrenia and “rare” “psychiatric disorder called rumination.” Dist. Ct. Dkt.,

        ECF No. 19-1 at Pg ID 87–88. 5

               A team of five specialists presented Allen’s mitigating evidence. The team included

        social worker Deborah Grey, general and forensic psychiatrist Dr. Crawford, forensic and

        correctional psychiatrist Dr. Donna Schwartz-Watts, general and forensic psychiatrist

        Dr. George Corvin, and child psychiatrist Dr. Harding.

               Grey testified at length about Allen’s childhood abuse, psychiatric admissions,

        suicide attempts, and mental status leading up to the murders. J.A. 251–433.

               Dr. Crawford interviewed Allen six times—twice in May 2004, once in July 2004,

        once in February 2005, and twice in March 2005—and ultimately diagnosed him with




               4
                  The South Carolina Code requires the finding of at least one statutory aggravating
        circumstance beyond a reasonable doubt during the penalty phase before a death sentence can
        be imposed. S.C. Code Ann. § 16-3-20(B), (C). The record is clear that the trial judge found
        at least that. J.A. 214 (“[finding] specifically that the State has made a sufficient showing of
        [the first] aggravating circumstance [as to Dale Hall] beyond a reasonable doubt”).
               5
                 “Dist. Ct. Dkt.” cites refer to documents included in the state court record and
        located on the district court docket (18-cv-01544).

                                                      18
USCA4 Appeal: 20-6      Doc: 56           Filed: 07/26/2022       Pg: 19 of 76




        schizophrenia and rumination disorder. 6,      7
                                                             J.A. 757–60. Rumination, Dr. Crawford

        explained, is a “significant” and “truly bizarre disorder.” J.A. 816, 958. “What it shows

        is that he had significant pathology from the second grade on. . . . Very atypical. . . . [I]t

        highlights that there’s something very unusual about this person and . . . it would [] affect

        his social relationships and make his life a lot more difficult. It’s very unusual.” J.A. 816.

        Dr. Crawford explained that Allen continued to suffer from rumination disorder even after




               6
                 It also appears that Dr. Crawford diagnosed Allen with depression. J.A. 758 (“He
        clearly had episodes of depression. He is diagnosed with depression.”). But the parties do
        not discuss this apparent diagnosis, so we need not either.

                In addition, Dr. Crawford did not disagree that Allen has anti-social personality
        disorder. J.A. 834–35. But she further explained: “The way DSM-IV talks about it is that
        you can’t diagnose anti-social personality disorder when the symptoms are appearing in
        the context of psychotic illness. . . . [I]t’s reductionistic as to what’s going on with him. . . .
        [H]e did a lot of things that would be consistent with traits of people with anti-social
        personality disorder. The problem again is in the presence of the mental illness that he
        had[,] it’s difficult to distinguish what is from the primary mental illness and what is from
        the personality problem . . . .” J.A. 834–35, 932.
               7
                   The Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition
        (“DSM-IV”) “devise[s] a set of meaningful criteria for diagnoses that allow psychiatrists
        and other mental health practitioners to . . . communicate with each other about patients[]
        and . . . develop a rational strategy for treating these illnesses.” J.A. 608–09 (Dr. Corvin
        Transcript). Dr. Crawford describes Axis I disorders as mental illnesses and Axis II
        disorders as personality disorders. See J.A. 833–34, 959–60 (describing Axis I disorders
        as “major mental illness[es]”). All other experts who testified on the matter said the same.
        See J.A. 1050 (defense expert Dr. Schwartz-Watts agreeing that Axis I disorders are “major
        mental illness[es]”); J.A. 1274–75 (government expert Dr. Karla deBeck describing Axis
        I disorders as “major mental,” “mood,” or “psychotic disorder[s]” and Axis II disorders as
        personality disorders); J.A. 1442 (government expert Dr. Camilla Tezza discussing “Axis
        [I] mental illness”); J.A. 1480 (government expert Dr. Majonna Mirza describing “an Axis
        I disorder” as “a mental illness”). Schizophrenia (psychotic disorder category), rumination
        (eating disorder category), and depression (mood disorder category) are on Axis I. See
        J.A. 1275, 1447–48. Anti-social personality disorder is on Axis II. Id.
                                                        19
USCA4 Appeal: 20-6      Doc: 56        Filed: 07/26/2022     Pg: 20 of 76




        he committed the attendant crimes. J.A. 760. “[T]his is essentially a long lasting problem

        that’s not going to go away with medication.” Id.

               Dr. Crawford also testified that she did not believe Allen was malingering (feigning

        his mental illness):

                      [M]alingering or feigning symptoms does not mean you also
                      do not have a mental illness. . . . We have numerous times
                      mentally ill people who sometimes minimize symptoms, which
                      I think he did at one point, and sometimes exaggerate
                      symptoms. . . . But it means you’ve got to look through all that
                      stuff to determine what is in the mental illness and what is the
                      exaggeration of it. So that’s something that’s been very
                      important . . . and difficult in this case.

        J.A. 793.

               She testified that when Allen was given the Structured Interview of Reported

        Symptoms test—a test to assess whether a patient is malingering—in North Carolina, the

        results indicated he was exaggerating but not malingering. J.A. 838. When he was given

        the same test three weeks prior to his South Carolina trial, the results showed no evidence

        of malingering. Id.

               Dr. Schwartz-Watts met with Allen twice in March 2004, once in January 2005, and

        three times in February 2005. J.A. 1021–22. She opined that Allen suffered from

        schizophrenia and, at one point during her evaluation, was on “the highest dose of [the

        antipsychotic] Prolixin Decanoate [she had] ever seen in anybody,” as well as “the

        maximum dose of [the antipsychotic] Geodon.” J.A. 1021–22, 1032, 1047. She also

        diagnosed him with rumination, revealing the following during direct examination:

                      Q: Dr. Schwartz-Watts, have you had occasion to observe
                         Mr. Allen ruminating?

                                                    20
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 21 of 76




                      A: Yes.

                      Q: Do you recall when that is?

                      A: Yes. . . . I noted on February 28th, that was the day that
                         Mr. Allen pled guilty, I observed him in the courtroom.

                      Q: What did you observe that indicated to you that he was still
                         ruminating?

                      A: What I saw at the [angle] I was sitting, you could actually
                         see what’s called reverse [peristalsis]. You could see the
                         muscles in his neck moving upwards, pushing through
                         upwards. And I watched him. He was drinking water or
                         something with ice, and I would watch it come up, and he
                         would swallow again. In fact, I had my residents with me
                         and pointed it out to them also and they observed it.

        J.A. 1022–23. On cross-examination, Dr. Schwartz-Watts stated she did not believe Allen

        was malingering. J.A. 1035.

               Dr. Corvin evaluated Allen on five occasions. J.A. 603–06. He opined that Allen

        suffered from schizophrenia and explained why he previously diagnosed Allen with

        schizoaffective disorder.   J.A. 606–08.     “From a forensic standpoint,” Dr. Corvin

        explained, Allen’s many psychiatric hospitalizations are significant because “the

        symptoms . . . described [] are . . . very, very consistent in their entirety with prodromal

        schizophrenia 8. . . . [W]hat you see are many repeated diagnoses of depressive illnesses



               8
                 Dr. Crawford described “prodromal schizophrenia” as the beginning stage of
        schizophrenia. J.A. 613. She quoted the DSM-IV: “The onset may be abrupt or insidious,
        but the majority of individuals display some type of prodromal phase manifested by the
        slow and gradual development of a variety of signs and symptoms such as social
        withdrawal, loss of interest in school or work, deterioration in hygiene and grooming,
        unusual behavior and outbursts of anger. Family members may find this behavior difficult
        to interpret and assume that the person is going through a phase.” Id. “This is [] Allen’s
        history,” Dr. Crawford said. Id.
                                                    21
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022       Pg: 22 of 76




        one way, shape, form or fashion on top of the rumination disorder, which is, as the Court

        has heard, an unusual psychiatric illness.” J.A. 624–25. “In fact, this is the first case I’ve

        ever seen of rumination of this sort,” Dr. Corvin said. J.A. 625. Dr. Corvin also testified

        that he did not believe Allen was malingering. J.A. 640.

               Next up was Dr. Harding. He discussed Allen’s course of treatment since 1997. He

        also explained that “[f]rom a psychiatric standpoint,” rumination is a “form of self

        comfort,” “a way of keeping control on emotions,” and “a calming kind of activity that is

        effective for the people who do it.” J.A. 541–42.

               In addition, forensic psychologist Dr. James Hilkey examined Allen for about 12

        hours, conducting a battery of psychological tests prior to the North Carolina sentencing. Dist.

        Ct. Dkt., ECF No. 23 at Pg ID 109. Dr. Hilkey concluded that Allen has a paranoid-type

        schizophrenia, rumination disorder, and borderline personality disorder with obsessive-

        compulsive and anti-social features. Id. at Pg ID 115. He had another expert confirm, by

        blind analysis, that Allen was “a person who has some exaggeration, but a person who was

        suffering from schizophrenia and was psychotic.” 9 Id. at Pg ID 478–79.

               The reports of psychologist Dr. Vasudha Gupta and psychiatrist Dr. Gordon Lavin

        were also entered into evidence during the penalty phase of the South Carolina trial. J.A.

        783–86. Dr. Gupta interviewed Allen in November 2002, after he was admitted to Central


               9
                 Sometime after Allen’s North Carolina sentencing, Dr. Hilkey was contacted by
        Allen’s South Carolina trial counsel. Dist. Ct. Dkt., ECF No. 23 at Pg ID 73. Dr. Hilkey
        met with trial counsel and reevaluated Allen, at their request. Id. at Pg ID 73–74. Trial
        counsel had Dr. Hilkey on standby during the South Carolina proceeding, and though they
        did not call him to testify, they entered Dr. Hilkey’s North Carolina report into evidence
        during the penalty stage. Id. at Pg ID 76, 78, 80; see also J.A. 1222–25, 1554, 1603.
                                                      22
USCA4 Appeal: 20-6     Doc: 56           Filed: 07/26/2022   Pg: 23 of 76




        Prison Mental Health following his crimes. Dist. Ct. Dkt., ECF No. 65-24 at Pg ID 270.

        He diagnosed Allen with psychotic disorder, among other conditions. Id. at Pg ID 272.

        Dr. Lavin, who also worked at Central Prison Mental Health, also interviewed Allen around

        that time and diagnosed him with psychotic disorder. Id. at Pg ID 257. But in August

        2003, Dr. Lavin determined that, while Allen had anti-social personality disorder, “[h]is

        claims of auditory hallucinations and other psychotic symptoms are assessed as

        malingered.” Id. at Pg ID 265.

               The government called five mental health experts in rebuttal:             forensic

        psychiatrist Dr. Karla deBeck, forensic psychologist Dr. David Hattem, forensic

        psychologist Dr. Camilla Tezza, psychiatrist Dr. Majonna Mirza, and forensic psychiatrist

        Dr. James Ballenger. 10    These experts generally agreed that Allen has anti-social

        personality disorder, but believed that he was malingering with respect to schizophrenia

        symptoms. None of the government experts challenged Allen’s diagnosis with rumination

        disorder.

               Dr. deBeck spent 10 to 15 hours with Allen pursuant to the North Carolina court’s

        order for a psychiatric evaluation to assess criminal responsibility. J.A. 1257, 1299–30.

        Dr. deBeck’s “primary diagnosis” was anti-social personality disorder. J.A. 1273–74. She

        noted Allen had a history of rumination and conceded, during cross examination, that she

        had “no idea” if he still has it. J.A. 1323. She also diagnosed him with malingering, J.A.



               10
                 Dr. Ballenger never met with or interviewed Allen. J.A. 1058. The sentencing
        judge found his testimony to be “contrived and unreliable” and, accordingly, gave the
        testimony “little weight, if any.” J.A. 1604–05.
                                                     23
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022     Pg: 24 of 76




        1274, but agreed that “even if a person malingers or exaggerates or fakes symptoms for

        some gain, they can still suffer from a mental illness,” J.A. 1295. Still, she concluded that

        Allen did not have symptoms of schizophrenia, schizoaffective disorder, or any other

        psychotic disorder on or prior to August 2003 (the last time she saw Allen). J.A. 1296,

        1308. She did not express any opinion as to whether Allen had a psychotic disorder any

        time after August 2003. And during cross-examination, Dr. deBeck made clear that she

        conducted an evaluation regarding his mental state during the North Carolina crimes—she

        did not evaluate him as to the South Carolina crimes. J.A. 1309.

               Dr. Hattem evaluated Allen in August 2003 pursuant to Dr. deBeck’s request. J.A.

        1382. Dr. deBeck requested that he review Allen’s past test results and conduct any

        additional tests he felt necessary. J.A. 1391–92. Dr. Hattem concluded that Allen “was

        over endorsing symptoms, possibly in an [] attempt to malinger, but in any case not validly

        reporting symptoms.” J.A. 1412. In addition, he conceded the following during cross-

        examination:

                       Q: [T]he testing . . . [for] malingering, that . . . . does not
                          determine whether or not a person has a mental illness?

                       A: If somebody is malingering, it does not determine whether
                          or not they have a mental illness.” . . .

                       Q: You do not have an opinion today as to whether [] Allen is
                          presently mentally ill, correct?

                       A: That’s correct. I do not.

                       Q: And you did not have an opinion when you did your
                          evaluation as to whether in fact [] Allen was mentally ill at
                          that time. Is that correct?

                       A: That’s correct.
                                                      24
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022     Pg: 25 of 76




                      Q: Nor do you have an opinion as to whether Mr. Allen was
                         mentally ill at the time of the crimes either in North
                         Carolina or South Carolina?

                      A: I do not.

        J.A. 1412, 1416.

                Dr. Mirza evaluated Allen in December 2004. J.A. 1470. She diagnosed Allen with

        anti-social personality disorder and concluded that he was malingering as to psychosis

        disorder symptoms. See J.A. 1471, 1479–80 (noting that (i) Allen was admitted with

        symptoms of auditory hallucinations and suicidal ideation; (ii) she discontinued

        antipsychotics to “rule out psychosis”; and (iii) auditory hallucinations that resolve without

        medication “would be very hard to ascribe” to an “Axis [I]” “mental health” disorder).

                Dr. Tezza evaluated Allen in November 2004 pursuant to Dr. Mirza’s request. J.A.

        1421.    Dr. Mirza requested a psychological consultation to rule out malingering of

        psychosis. J.A. 1422. Dr. Tezza determined that Allen was malingering psychotic disorder

        symptoms and found no evidence of schizophrenia. J.A. 1433, 1434. But he found

        evidence of anti-social personality and borderline personality disorders. J.A. 1434–36. He

        also noted that “the problem with malingering” is that “[y]ou cannot be entirely sure that

        someone doesn’t have a severe mental disorder. You can know they’re malingering but

        sometimes malingering can obscure diagnosis.” J.A. 1433–34. During cross-examination,

        Dr. Tezza confirmed that “[she] [was] [] consulted for a specific purpose by [Dr. Mirza].”

        J.A. 1457.    Trial counsel asked, “Not to diagnosis mental illness but to rule out

        malingering?” Id. “That’s correct,” Dr. Tezza admitted. Id. Trial counsel followed-up,

        “And that’s all you did?” Id. “That’s correct,” Dr. Tezza said. Id.

                                                     25
USCA4 Appeal: 20-6       Doc: 56        Filed: 07/26/2022      Pg: 26 of 76




                 In closing, the government conceded that Allen has anti-social personality disorder

        and argued:     “Schizophrenia?    The State submits it’s a joke. . . . This man has no

        schizophrenia; the State submit[s] at any time, but especially in 2002.” Dist. Ct. Dkt., ECF

        No. 19-5 at Pg ID 467, 488, 493. The government did not discuss any other mental illness.

                 Trial counsel began its closing by stating: “[T]his is not a question of whether he

        knew right from wrong. This has been an issue that, respectfully, Your Honor, has distorted

        this entire process . . . [over] these past two weeks. If he . . . didn’t know the difference

        between right and wrong, we wouldn’t be here. You would never reach the penalty phase

        . . . of a death penalty trial if he didn’t know the difference.” Id. at Pg ID 499–500. Rather,

        the question is whether Allen deserves death considering that “the death penalty is for the

        worst of the worst crimes and for the worst of the worst criminals.” Dist. Ct. Dkt., ECF

        No. 19-6 at Pg 33. Trial counsel further argued that “the question for the Court is: Is he

        mentally ill?” Id. at Pg ID 13. And “to suggest that because he exaggerates sometimes

        means he’s not mentally ill is just wrong,” counsel argued. Id. at Pg ID 14. Trial counsel

        also summarized Allen’s “completely undisputed” childhood abuse, which they argued “by

        itself is mitigating in the extreme.” Id. at Pg ID 24–33; Dist. Ct. Dkt., ECF No. 19-5 at Pg

        ID 35, 500. “That’s a reason for life. . . . [Y]ou don’t ignore the first 20 years of his life

        when you’re deciding whether he gets life or death.” Dist. Ct. Dkt., ECF No. 19-5 at Pg

        ID 35.

                                                      E.

                 On March 18, 2005, after 10 days of testimony, the judge sentenced Allen to death.

        In the Oral Sentencing Order, the sentencing judge explained in relevant part:

                                                      26
USCA4 Appeal: 20-6    Doc: 56          Filed: 07/26/2022      Pg: 27 of 76




                     In considering the outcome of this sentencing hearing[,] I have
                     tried to understand the unique forces and events which have
                     put Mr. Allen in the situation in which he finds himself today.
                     I have considered his upbringing so masterfully chronicled by
                     Debra [sic] Grey. I’ve considered his list of mental illness [sic]
                     as described by Dr. Pam Crawford. . . .

                     Mr. Allen raises the issue of mental illness as his reason for
                     avoiding the death penalty. His attorneys argue that due to his
                     diagnosed mental illness his culpability was diminished and no
                     retributive or deterrent effect would be served by the
                     imposition of the death penalty.

                     Addressing the issue of mental illness, I have not seen
                     convincing evidence that Mr. Allen had a major mental illness
                     at the time of the crimes in 2002. I have seen a series of short-
                     stay hospitalizations from 1997, 1998 and 1999, but no
                     recognition of a mental illness that required or demanded a
                     treatment program.

                     If he had a major mental illness in 1997 or 1998 or 1999, then
                     the mental illness community failed him and failed this
                     community. His sole form of treatment was to give him some
                     pills and send him away. This leads me to believe that his
                     mental condition and behavior were primarily a reaction to a
                     very poor and destructive home life as a child from which he
                     chose to act out in ways that would garner attention for himself,
                     whether by being annoying, or childish or aggravating.

                     His subsequent actions of attempting to kill James White and
                     ultimately killing Dale Hall were, I believe, a result of his
                     desire to be noticed and respected. And if he had a major
                     mental illness at that time in 2002, no one, not even his
                     psychiatrists, were aware of it. . . .

                     Th[is] lead[s] me to believe that if indeed he had schizophrenia,
                     it was not evident and the disease did not control his mind to
                     such a degree as to exonerate or lessen the culpability of his
                     actions.

                     And what is Mr. Allen’s condition today? I have listened to
                     and read the accounts of all of the psychiatrists and
                     psychologists in this case: Doctors Hilkey, Gupta, Lavin,


                                                    27
USCA4 Appeal: 20-6      Doc: 56        Filed: 07/26/2022      Pg: 28 of 76




                      DeBeck [sic], Hattem, Crawford, Mirza, Tezza, Corvin and
                      Schwartz-Watts.

                      Quite frankly, I cannot tell with certainty what his mental state
                      is today. I know he is on medication. I have observed him
                      sitting quietly at counsel table, making notes, reading a
                      dictionary, and not exhibiting any unusual or bizarre behavior.
                      I have noticed him communicating with counsel and on
                      occasion, smiling. He has always had a neat and well-groomed
                      appearance.

                      Yet, three respected psychiatrists, Dr. Corvin, Dr. Crawford,
                      and Dr. Schwartz-Watts have testified that as he sits here today
                      he has a major mental illness characterized by delusions,
                      hallucinations, disorganized speech, grossly disorganized or
                      catatonic behavior, and negative symptoms, such as affective
                      flattening, alogia, or avolition. And maybe he does, although
                      his outward appearance belies such a condition.

                      On the other hand, I have heard Dr. DeBeck [sic] and Dr. Hattem
                      say that in August 2003, their diagnosis was that he was
                      malingering. Dr. DeBeck [sic] said, “Mr. Allen did not show
                      symptoms of a psychiatric disorder during his hospital stay,
                      despite being off antipsychotics since April 11th, 2003.”

                      Dr. Tezza and Dr. Mirza also testified that on December 3rd,
                      2004, they found that Mr. Allen was malingering when sent to
                      Just Care by the Richland County Detention Center. . . .

                      These contrary opinions lead me to no firm conclusions as to
                      Mr. Allen’s mental state at this time.

        J.A. 1600–05.

               The sentencing judge then cited Ake v. Oklahoma, 470 U.S. 68 (1985), for the

        proposition that “because ‘psychiatrists disagree widely and frequently on what constitutes

        mental illness and on the appropriate diagnosis to be attached to given behavior and

        symptoms,’ the fact finder must resolve differences in opinion . . . on the basis of the

        evidence offered by each party when a defendant’s sanity is at issue in a criminal trial.”


                                                     28
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022      Pg: 29 of 76




        J.A. 1605–06 (quoting Ake, 470 U.S. at 81). He went on to discuss Supreme Court

        decisions prohibiting capital punishment for the mentally incompetent, insane, and youth

        under 18 years old. J.A. 1606–09 (citing Atkins v. Virginia, 536 U.S. 304 (2002); Roper v.

        Simmons, 543 U.S. 551 (2005); Ford v. Wainwright, 477 U.S. 399 (1986)). 11                The

        sentencing judge then recited South Carolina’s two-prong test for determining whether a

        defendant is competent to be executed. 12 J.A. 1609–10 (citing Singleton v. State, 437

        S.E.2d 53 (S.C. 1993)). The trial judge ultimately determined that, “in light of the lack of

        guiding principles dealing with the imposition of the death penalty on persons with mental

        illnesses, the Court can only look to the Singleton principles as a guide”––principles the

        trial judge also described as “the appropriate test in South Carolina for execution of the

        mentally ill.” J.A. 1610, 1638 (quoting Singleton, 437 S.E.2d at 58). Ultimately, “[he]

        [saw] [] nothing in the course of the t[he] trial to convince [him] that the defendant cannot

        meet this [two]-prong test.” J.A. 1620.

               The sentencing judge wrestled with whether Allen’s actions were driven by fate,

        mental illness, or free will. J.A. 1620–23. He then considered deterrence and retribution

        before announcing Allen’s sentence. J.A. 1624–25.




               11
                 The trial judge began his discussion of Ford v. Wainwright with the following
        question: “So what is the state of the law as it applies to mental illness?” J.A. 1608.
               12
                  The sentencing judge explained: “The first prong can be characterized as the
        cognitive prong, which is defined as the ability to recognize the nature of the punishment
        and the reason for the punishment.” J.A. 1636. “The second prong is characterized as the
        assistance prong, which is defined as the ability to assist counsel or the court in identifying
        exculpatory or mitigating information.” J.A. 1636–37.
                                                      29
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022       Pg: 30 of 76




               About two weeks after the sentencing, the sentencing judge memorialized his

        findings in a written sentencing report dated April 1, 2005 (“Post-Sentencing Report”). 13

        J.A. 1935–48.

               Question #8 of Section A (“Data Concerning the Defendant”) asked: “Was a

        psychiatric evaluation performed?” J.A. 1935. The sentencing judge marked, “Yes.” Id.

        Subsection 8(a) asked: “If performed, by whom?” J.A. 1936. The sentencing judge wrote:

        “Dr. Pam Crawford.” Id. Subsection 8(b) asked, “Able to distinguish right from wrong?”

        and, “Able to cooperate intelligently in his own defense?” Id. The sentencing judge

        marked, “Yes” as to both questions. Id. Subsection 8(c) asked: “If performed, were

        character or behavior disorders found?” Id. The sentencing judge marked, “Yes.” Id. It

        then asked: “If yes, please elaborate.” Id. Next to this question, the sentencing judge

        wrote a single word: “Schizophrenia.” Id. Three lines demarcated for additional text

        remained bare. Id.

               Question #3 of Section D (“Data Relating to Sentencing Proceeding”) asked: “Was

        (were) the aggravating circumstance(s) found supported by the evidence?” J.A. 1942. The

        sentencing judge marked, “Yes” next to that question. 14 Id. Question #4 asked: “Was


               13
                  Whenever the death penalty is imposed, South Carolina Code § 16-3-25(A)
        requires the trial court, within ten days after receiving the sentencing transcript, to transmit
        a report prepared by the trial judge. The report is in the form of a standard questionnaire
        prepared and supplied by the Supreme Court of South Carolina. S.C. Code § 16-3-25(A);
        Resp. Br. at 9, n.5 (describing the Post-Sentencing Report as “statutorily required”).
               14
                 As to Dale Hall, the trial judge marked the boxes associated with (i)
        “Kidnapping”; (ii) “Larceny with use of a deadly weapon”; (iii) “Physical torture”; and (iv)
        “Murder was committed by a person with a prior record of conviction for murder.” J.A.
        (Continued)
                                                      30
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022      Pg: 31 of 76




        there evidence of mitigating circumstances found supported by the evidence?” Id. Next

        to that question, the trial judge marked, “No.” Id. Question #5 read: “If so, which of the

        following mitigating circumstances was in evidence?” Id. The sentencing judge placed an

        “X” next to three categories concerning “influence of mental or emotional disturbance,”

        “capacity . . . to appreciate the criminality of his conduct or to conform his conduct to the

        requirements of law,” and “age or mentality . . . at the time of the crime(s),” and also placed

        an “X” next to the category labeled “Other.” J.A. 1942–43. It then stated: “Please explain

        if [Other] is checked.” J.A. 1943. To this, the sentencing judge wrote: “Conclusive proof

        of mitigating circumstances was not found. Numerous psychiatrists and psychologists

        testified to conflicting diagnoses of the Defendant’s mental health.” Id.

               In the sworn Post-Sentencing Affidavit drafted seven months after sentencing, the

        sentencing judge wrote: “Mr. Allen was NOT conclusively diagnosed to be mentally ill.”

        J.A. 2010.


                                                      II.

                                                      A.

               Allen raised several issues on direct appeal. See J.A. 1933. The Supreme Court of

        South Carolina affirmed his convictions and sentence, State v. Allen, 687 S.E.2d 21 (S.C.



        1935–48. The form did not have an option to mark “dismemberment” and that statutory
        aggravating circumstance was not noted anywhere in the Post-Sentencing Report. As to
        Jedediah Harr, the trial judge marked the boxes associated with (i) Murder was committed
        by person with a prior record of conviction for murder” and (ii) “The offender by his act
        of murder knowingly created a great risk of death to more than one person in a public place
        by means of a weapon or device which would normally be hazardous to the lives of more
        than one person.” J.A. 140–41.
                                                      31
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 32 of 76




        2009), and the United States Supreme Court denied his petition for writ of certiorari, Allen

        v. South Carolina, 560 U.S. 929 (2010).

               Allen filed for post-conviction relief (“PCR”) in the Richland County Court of

        Common Pleas. He raised various claims relating to the validity of his guilty plea and the

        constitutionality of his sentencing proceeding. Specifically, Allen argued that his guilty

        plea was involuntary because it had been induced by a promise of a life sentence from the

        judge. In the alternative, Allen argued that if the judge hadn’t made such a promise, then

        his lawyers rendered ineffective assistance of counsel in advising him to plead guilty

        without adequate assurance that there was any benefit to doing so. On the sentencing front,

        Allen argued that the sentencing court made various constitutional errors in weighing the

        aggravating and mitigating factors before imposing the death sentence, including that it

        failed to consider all of his mitigating evidence, instead improperly focusing only on

        whether he was competent to be executed. J.A. 2542–45.

               The Honorable R. Ferrell Cothran, Jr., Circuit Court Judge, was assigned to the case.

        See J.A. 2165. After Allen attempted to waive his appellate rights, Judge Cothran ordered

        him to undergo a competency evaluation. J.A. 2207. On January 15, 2014, Judge

        Cothran conducted a competency hearing, at which Dr. Richard Frierson opined that Allen

        was competent to proceed with his PCR action and Allen subsequently withdrew his

        request. Id. But, on February 2, Allen attempted suicide by slicing his arm open. Id. He

        received 22 stitches and, shortly thereafter, began spreading false information to sabotage

        his case. Id. Judge Cothran noted: “He is refusing to take medications that could address

        his depressive symptoms. Allen has a very long, and well documented history of

                                                    32
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022      Pg: 33 of 76




        attempting suicide.” Id. Finding Allen incapable of acting in his own self-interest, Judge

        Cothran assigned Allen a guardian. Id.

               Judge Cothran held an evidentiary hearing and, on December 1, 2015, adopted a

        proposed opinion and order drafted by the government and denied relief. J.A. 2530–89.

        First, addressing the challenges to Allen’s guilty plea, the court determined that while the

        sentencing judge “may have indicated an inclination” toward a life sentence, counsel

        understood there was no guarantee, and that they “would have to convince the court of the

        existence of a significant mental illness.” J.A. 4202–03. The court emphasized Allen’s

        own testimony, at the evidentiary hearing, denying that anyone had promised him a life

        sentence. J.A. 2558–60. And in light of all the circumstances, the court found, Allen had

        received effective assistance of counsel because pleading guilty was a sound strategic

        decision.

               The court also rejected Allen’s claims that the sentencing judge failed to consider

        Allen’s mitigating circumstances and “confus[ed] the competency to be executed standard

        with the standard for finding [a defendant] to be mentally ill,” J.A. 2632, 2633–34,

        explaining:

                      Judge Cooper’s statement where he discussed the failure to
                      show that [Allen] met the standards of competency to be
                      executed . . . does not indicate that Judge Cooper declined to
                      consider the mitigation evidence as presented. Rather the order
                      expresses a conclusion that Judge Cooper did not give the
                      evidence of mental illness the weight that [Allen] wanted him
                      to give. . . . [C]onsideration of the evidence was properly
                      given[.] . . . The transcript is [] fairly read to reflect a global
                      assessment of the facts and circumstances before the
                      sentencing judge, which he considered, weighed and narrowed,
                      until arriving at his sentencing conclusion.

                                                      33
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 34 of 76




        J.A. 2582. Judge Cothran denied Allen’s subsequent motion to alter or amend the state

        court order. See J.A. 2640.

               On April 19, 2018, the Supreme Court of South Carolina denied Allen’s Amended

        Petition for Writ of Certiorari “on the merits” in an unexplained order. See J.A. 2642.

        Allen sought rehearing, which the court denied. See J.A. 2681.

                                                     B.

               Allen filed a timely petition for a writ of habeas corpus in the United States District

        Court for the District of South Carolina, asserting nine claims under 28 U.S.C. § 2254,

        including:

                      Mr. Allen’s rights under the Sixth, Eighth, and Fourteenth
                      Amendments were violated because the trial judge [(i)] failed
                      to find that any mitigating circumstance had been established
                      and [(ii)] used an impermissibly high standard for determining
                      whether Mr. Allen suffered from mental illness . . . .

        J.A. 19. He also renewed his challenges to his guilty plea. J.A. 20. On March 25, 2020,

        the district court dismissed the petition. J.A. 11–95, 2768.

               As to Allen’s mitigation evidence claim, the district court explained that the record

        before the state court rebutted Allen’s assertions that “[the sentencing judge] failed to

        discuss [Allen]’s life history” and “focused solely on whether Petitioner was mentally ill

        at the time he committed the crimes or at the time of trial.” J.A. 32. The district court

        further explained:

                      [T]he Constitution does not require a capital sentencer to find
                      the existence of a mitigating factor, only to consider all of the
                      evidence offered in mitigation. Here, Judge Cooper explicitly
                      stated he considered the evidence of Petitioner’s abusive
                      childhood and alleged mental illness in reaching his decision.

                                                     34
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 35 of 76




                      He went on to discuss some of that evidence in detail and
                      describe how he assessed it. Judge Cooper’s decision to grant
                      that evidence little weight does not rebut the record’s clear
                      indication that he did, in fact, consider it.

        J.A. 37.

               Turning to the challenges to Allen’s guilty plea, the court concluded that there had

        been no constitutional error. Disagreeing in part with the PCR court, the district court

        concluded that the sentencing judge made a promise, or at least an implicit assurance, of a

        life sentence. J.A. 47, 47–48 n.9. This finding defeated the ineffective assistance of

        counsel claim because the court concluded that, having received that assurance, trial

        counsel made a reasonable strategic decision to advise Allen to plead guilty. J.A. 48, 51.

        With respect to the voluntariness of the guilty plea, the district court concluded that no

        promise had been relayed to Allen by his counsel or by the judge, and thus he had not relied

        on any improper inducement in deciding to plead guilty. J.A. 53. Acknowledging that the

        questions were close, however, the district court issued a certificate of appealability on

        these two claims.

               Allen timely noted this appeal, and we granted his motion to expand the certificate

        of appealability (“COA”) to include the mitigation evidence issue. 15


               15
                  The COA also included the following four issues: (i) “Trial Counsel were
        ineffective in violation of [] Allen’s rights under the Sixth and Fourteenth Amendments
        because they advised him to plead guilty without adequate assurances from the judge”; (ii)
        “[]Allen’s guilty plea was involuntary, in violation of the rights guaranteed by the Fifth,
        Sixth, Eighth and Fourteenth Amendments, because the trial judge indicated to counsel that
        he would impose a life sentence if [] Allen pled guilty to two counts of capital murder and
        [] Allen relied on that assurance in pleading guilty”; (iii) “[] Allen’s Sixth, Eighth, and
        Fourteenth Amendment rights were violated where the judge sentenced him to death
        (Continued)
                                                    35
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022      Pg: 36 of 76




               As explained below, we reverse the district court’s decision as to Allen’s mitigation

        evidence claim. 16


                                                     III.

               We review de novo a district court’s dismissal of a habeas petition. Grueninger v.

        Director, Virginia Dep’t of Corr., 813 F.3d 517, 523 (4th Cir. 2016). When a state court

        has adjudicated a petitioner’s claim on the merits, we apply the Antiterrorism and Effective

        Death Penalty Act of 1996 (“AEDPA”) standard of review, under which a petitioner is

        entitled to relief only if the state court adjudication of their claim was (i) “contrary to, or

        involved an unreasonable application of, clearly established Federal law, as determined by

        the Supreme Court”; or (ii) “based on an unreasonable determination of the facts in light




        without finding that the statutory aggravating factors were proven beyond a reasonable
        doubt”; and (iv) “The sentencing judge’s reliance on the deterrent effect a sentence of death
        might have on other abusive mothers violated the Eighth Amendment’s protection against
        the consideration of an arbitrary factor in determining the penalty.” J.A. 95, 2961.
               16
                  Allen also appeals the district court’s ruling that his guilty plea was voluntary and
        that he received effective assistance of counsel in rendering that plea. Like the district
        court, we are troubled by the events preceding Allen’s guilty plea, including the ex parte
        meeting with the sentencing judge. However, in light of the deferential standard under the
        Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), we agree with the
        district court that the PCR court did not unreasonably find that Allen’s lawyers were not
        ineffective and that the guilty plea was not involuntary. Even if it is the case that the
        lawyers reasonably perceived they had received a promise of a life sentence, we agree with
        the district court that Allen did not receive or rely on any such promise, as his own
        testimony made clear. And with or without a promise, we agree with the district court that
        it would be a reasonable strategic choice to recommend a guilty plea under the
        circumstances. With this understanding of the facts, the PCR court’s decision is not
        contrary to any clearly established federal law.
                                                      36
USCA4 Appeal: 20-6      Doc: 56          Filed: 07/26/2022     Pg: 37 of 76




        of the evidence presented.” Long v. Hooks, 972 F.3d 442, 457–58 (4th Cir. 2020) (en banc)

        (quoting 28 U.S.C. § 2254(d)).

               A state court’s decision is “contrary to” clearly established federal law under

        § 2254(d)(1) when it “arrives at a conclusion opposite to that reached by [the Supreme

        Court] on a question of law” or “decides a case differently than [the Supreme Court] has

        on a set of materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412–13

        (2000).

               A state court’s decision involves an “unreasonable application” of clearly

        established federal law under § 2254(d)(1) “if the state court identifies the correct

        governing legal principle from [the Supreme Court’s] decisions but unreasonably applies

        that principle to the facts of the prisoner’s case.” Id. at 413. “In order for a state court’s

        decision to be an unreasonable application of [the Supreme] Court’s case law, the ruling

        must be objectively unreasonable, not merely wrong; even clear error will not suffice.”

        Virginia v. LeBlanc, 137 S.Ct. 1726, 1728 (2017) (per curiam) (internal quotation marks

        omitted). This means that to obtain relief, “a litigant must show that the state court’s ruling

        was so lacking in justification that there was an error well understood and comprehended

        in existing law beyond any possibility for fairminded disagreement.” Id. (alterations and

        internal quotation marks omitted).

               Similarly, when a petitioner alleges that a state court based its decision on an

        “unreasonable determination of the facts in light of the evidence presented in the [s]tate

        court proceeding” under § 2254(d)(2), the question is not whether the state court’s

        determination was incorrect but whether it is “sufficiently against the weight of the

                                                      37
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022      Pg: 38 of 76




        evidence that it is objectively unreasonable.” Winston v. Kelly, 592 F.3d 535, 554 (4th Cir.

        2010). A state court’s factual determinations are presumed correct, and the petitioner must

        rebut this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

               Finally, even if constitutional error occurs, habeas relief will not be granted unless

        the error “had substantial and injurious effect or influence in determining the jury’s

        verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (internal quotation marks

        omitted). However, “[i]f we are in ‘grave doubt’ as to the harmlessness of an error, the

        habeas petitioner must prevail.” Fullwood v. Lee, 290 F.3d 663, 679 (4th Cir. 2002)

        (quoting O’Neal v. McAninch, 513 U.S. 432, 436 (1995)).

               In assessing a petitioner’s habeas claims, we look to “the last reasoned decision of

        a state court addressing the claim.” Woodfolk v. Maynard, 857 F.3d 531, 544 (4th Cir.

        2017) (internal quotation marks omitted). Thus, we look to trial court’s decision on PCR

        review. In this case, even if we assume the most stringent AEDPA standard applies, we

        conclude that Allen has met his burden.


                                                    IV.

                                                     A.

               We begin by discussing the clearly established law at issue. The Eighth Amendment

        bars the arbitrary imposition of the death penalty, Beard v. Banks, 542 U.S. 406, 421

        (2004), because death—“the most irremediable and unfathomable of penalties”—is

        different, Ford, 477 U.S. at 411 (citing Woodson v. North Carolina, 428 U.S. 280, 305

        (1976)).


                                                     38
USCA4 Appeal: 20-6     Doc: 56           Filed: 07/26/2022    Pg: 39 of 76




               Decades       of   back-and-forth   between   legislative     enactments   and    jury

        determinations—“the two crucial indicators of evolving standards of decency respecting

        the imposition of punishment in our society”—“point[s] conclusively to [a] repudiation of

        automatic death sentences.”       Woodson, 428 U.S. at 293.          Well-established capital

        punishment jurisprudence recognizes “the fundamental respect for humanity underlying

        the Eighth Amendment” and, thus, “requires consideration of the character and record of

        the individual offender and the circumstances of the particular offense as a constitutionally

        indispensable part of the process of inflicting the penalty of death.” Id. at 304 (internal

        citation omitted).

               To this end, any sentence imposed in a capital case must be a “reasoned moral

        response to the defendant’s background, character, and crime.” Penry v. Lynaugh, 492

        U.S. 302, 319 (1989) (quoting California v. Brown, 479 U.S. 538, 545 (1987) (O’Connor,

        J., concurring)). The constitutional demand for a reasoned moral response requires a

        sentencing scheme to satisfy two criteria—one governs the character of the evidence placed

        before the decisionmaker, and the other goes to the substantive justification that must

        undergird a death sentence.

               As to the first criteria, the decisionmaker must be presented with evidence that

        permits an informed sentencing choice—specifically, the evidence must speak to the crime

        committed and the specific individual who committed it. Id. Of course, a defendant must

        be permitted to place any constitutionally relevant mitigating evidence in the

        decisionmaker’s hands. Id. at 318–19. In determining whether mitigating evidence is

        “relevant” in the penalty phase of a capital case, the broad evidentiary standard for

                                                     39
USCA4 Appeal: 20-6      Doc: 56          Filed: 07/26/2022      Pg: 40 of 76




        relevance applies. Tennard v. Dretke, 542 U.S. 274, 284 (2004) (quoting McKoy v. North

        Carolina, 494 U.S. 433, 440 (1990)) (internal quotation marks omitted). “Relevant

        mitigating evidence is evidence which tends logically to prove or disprove some fact or

        circumstance which a factfinder could reasonably deem to have mitigating value.” McKoy,

        494 U.S. at 440 (internal quotation marks omitted). So certain evidence that does “not

        relate specifically to petitioner’s culpability for the crime he committed” may nevertheless

        “be ‘mitigating’ in the sense that [it] might serve ‘as a basis for a sentence less than death.’”

        Tennard, 542 U.S. at 285 (quoting Lockett v. Ohio, 438 U.S. 586, 604 (1978)) (internal

        quotation marks omitted).

               Second, “[o]nce this low threshold for relevance is met,” the decisionmaker must

        weigh the aggravating and mitigating evidence to determine whether sentencing a

        particular defendant to death is the morally rational and justifiable result. Id.; see also

        Lockett, 438 U.S. at 604. This is because capital punishment must be reserved for “the

        worst of the worst.” Roper, 543 U.S. at 568. It “must be limited to those offenders who

        commit ‘a narrow category of the most serious crimes’ and whose extreme culpability

        makes them ‘the most deserving of execution.’” Id. (quoting Atkins, 536 U.S. at 319). Put

        simply, a constitutionally valid capital sentencing scheme “eliminates the risk that a death

        sentence will be imposed in spite of facts calling for a lesser penalty.” Penry, 492 U.S. at

        328–29.

               But mere “consideration” of mitigating evidence—in the sense that such evidence

        is presented to the decisionmaker—is not enough to satisfy the Eighth Amendment’s

        dictates. Sentencers “must be able to give meaningful consideration and effect to all

                                                       40
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022      Pg: 41 of 76




        mitigating evidence that might provide a basis for refusing to impose the death penalty on

        a particular individual.” Abdul-Kabir v. Quarterman, 550 U.S. 233, 246 (2007) (emphasis

        added); see also Brewer v. Quarterman, 550 U.S. 286, 295 (2007) (requiring sentencer to

        give “full effect” to mitigating evidence). For example, in Abdul-Kabir, the trial court

        instructed the jury to decide only two special issues: (i) whether the defendant’s criminal

        conduct was “committed deliberately and with the reasonable expectation that the death of

        the deceased or another would result” and (ii) whether there was “a probability that the

        defendant . . . would commit criminal acts of violence that would constitute a continuing

        threat to society.” 550 U.S. at 238. Though Abdul-Kabir presented mitigating evidence

        from mental health experts related to his troubled childhood and lack of impulse control,

        the trial court refused Abdul-Kabir’s requested jury instructions, which would have

        permitted a negative answer to either of the special issues based on his mitigating evidence.

        Id. at 239–40, 242. The jury answered “yes” to both special issues, and Abdul-Kabir was

        sentenced to death. Id. The Supreme Court concluded that this sentencing scheme

        amounted to an end-run around the Eighth Amendment’s protections. Abdul-Kabir’s

        mitigating evidence had relevance to his moral culpability beyond the scope of the two

        special questions in the Texas statute, the Supreme Court explained, and a sentencing

        process that does not “provide the [decisionmaker] with a vehicle for expressing its

        ‘reasoned moral response’” “to a defendant’s mitigating evidence” is “fatally flawed.” Id.

        at 252–53, 256–67, 264 (quoting Franklin v. Lynaugh, 487 U.S. 164, 185 (1988)

        (O’Connor, J., concurring)).



                                                     41
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 42 of 76




               “Equally clear is the corollary rule that the sentencer may not refuse to consider or

        be precluded from considering any relevant mitigating evidence.”           Skipper v. South

        Carolina, 476 U.S. 1, 4 (1986) (internal quotation marks omitted); Eddings v. Oklahoma,

        455 U.S. 104, 113–14 (1982). The sentencer “may determine the weight to be given

        relevant mitigating evidence,” but “may not give it no weight by excluding such evidence

        from their consideration.” Eddings, 455 U.S. at 114–15. And the sentencer may not screen

        out mitigating evidence that meets the minimal relevance standard by imposing more

        stringent requirements on valid evidence. See Tennard, 542 U.S. at 287 (holding that state

        may not require mitigating evidence to have some nexus to the crime). As this Court has

        explained before, “the Supreme Court [is] [] very sensitive to any impediment to the

        consideration of any type of mitigating evidence in a death sentencing hearing.” Hutchins

        v. Garrison, 724 F.2d 1425, 1436 (4th Cir. 1983) (citations omitted).

               At bottom, when state law permits a decisionmaker to determine whether a

        defendant shall live or whether he shall die, the Constitution does not permit “the risk of

        an unguided emotional response” to the ultimate issue. Penry, 492 U.S. at 328. Rather,

        “[f]ull consideration of evidence that mitigates against the death penalty is essential if the

        [decisionmaker] is to give a reasoned moral response to the defendant’s background,

        character, and crime.” Id. at 319 (emphasis added).

                                                     B.

               We now turn to the mitigation evidence claim before us. Allen contends that the

        sentencing judge (i) “refus[ed] to consider and give effect to [] [his] mitigating evidence”

        as demonstrated by “[the] failure to find any mitigating circumstances” and (ii) “imposed

                                                     42
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022      Pg: 43 of 76




        an unconstitutionally restrictive burden on [] consideration of [] [his] mental health

        evidence” by requiring proof of insanity or incompetence. Op. Br. at 53–54. Allen argues

        that the latter action required him to be “categorically ineligible for death before . . . any

        effect to the mental health mitigating evidence” would be given, rendering the aggravator-

        mitigator balancing “illusory.” Op. Br. at 53–56.

               The PCR court reached a different conclusion. It reasoned that the sentencing judge

        “consider[ed] the mitigation evidence as presented” but just “did not give the evidence of

        mental illness the weight that [Allen] wanted him to give.” J.A. 2582. And ultimately, the

        state court concluded, “consideration of the evidence was properly given.” Id.

               But the analysis is not as simple as stating that the sentencing judge “considered”

        Allen’s mental health evidence “properly” or “as presented” and, therefore, no

        constitutional violation occurred. If the record before the state court shows clearly and

        convincingly that the trial court did not consider and give effect to all of Allen’s mitigating

        evidence, the state court’s conclusion that the trial court “consider[ed] the mitigation

        evidence as presented” constitutes an unreasonable determination of the facts and its

        conclusion that such consideration was “proper” would contravene clearly established

        federal law. Furthermore, if the sentencing judge failed to give “meaningful consideration

        and effect” to all of Allen’s mitigating evidence, the state court’s conclusion that such

        consideration was “proper” contravenes clearly established federal law.

               It does not matter which of these things happened here because one is as arbitrary

        and constitutionally improper as the other. In the end, when placed against the backdrop

        of the record and considered within the bounds of clearly established federal law, the state

                                                      43
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 44 of 76




        court’s conclusion that the sentencing judge “properly considered” Allen’s mitigating

        evidence was in error.

                                                     1.

               Our examination of the record compels us to conclude that the sentencing court did

        not consider all of Allen’s mitigating evidence. Thus, the PCR court’s critical factual

        determination—that the trial court “consider[ed] the mitigation evidence as presented”—

        was objectively unreasonable. With this cracked factual foundation exposed, we conclude

        that the state court’s determination that the sentencing judge “properly” considered Allen’s

        mitigating evidence was contrary to clearly established federal law.

               First, in the Post-Sentencing Affidavit, the sentencing judge states outright: “Allen

        was NOT conclusively diagnosed to be mentally ill.” J.A. 2010. No doubt, we are bound

        by the sentencing judge’s sworn declaration as to this factual finding. The problem is that

        the record plainly and unequivocally belies this conclusion. The government’s own experts

        conclusively diagnosed Allen with rumination disorder; the government conceded as much

        during oral argument. And Dr. Crawford could not have been clearer when she said “[Allen]

        is mentally ill now” and “[he] was mentally ill” in the summer of 2002. J.A. 763, 774; see

        also J.A. 761, 764, 810, 850, 853, 862, 963–64, 967. Dr. Corvin and Dr. Schwartz-Watts were

        just as clear when they said the same. J.A. 621, 640, 653–54, 701, 1022.

               And no government rebuttal expert said different. Dr. Hattem had no opinion about

        whether Allen was mentally ill as of the date of Dr. Hattem’s testimony, at the time he

        conducted the evaluation, or at the time of the South Carolina crimes. J.A. 1412. Dr. Tezza

        confirmed that “[she] [was] [] consulted for a specific purpose” and that purpose was “not

                                                    44
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 45 of 76




        to diagnose mental illness.” J.A. 1457 (emphasis added). Dr. Mirza testified that Allen

        was malingering as to psychosis disorder symptoms; he made no conclusions as to any

        other mental health disorder. See J.A. 1471, 1479–80. And Dr. deBeck also concluded

        that Allen was malingering as to psychosis disorder symptoms, offered no opinion as to

        whether Allen was malingering as to any other Axis I mental health issue, and admitted

        that individuals can malinger and still be mentally ill. J.A. 1295–96, 1308.

               The sentencing judge could not have concluded that “Allen was NOT conclusively

        diagnosed to be mentally ill,” J.A. 2010, without excluding uncontested mitigating

        evidence. We cannot be bound by the sentencing judge’s finding that Allen had no

        conclusively diagnosed mental illness and conclude anything other than that Allen’s

        conclusively diagnosed rumination disorder was excluded. At bottom, the sentencing

        judge could not have considered mitigating factors that the sentencing judge swore did not

        exist. Any other conclusion would be objectively unreasonable.

               Second, in the Post-Sentencing Report, the sentencing judge concluded that there

        “[were] [] aggravating circumstance(s) found supported by the evidence.” J.A. 1942. He

        then concluded that there was “[no] evidence of mitigating circumstances found supported

        by the evidence.” Id. But there was evidence of mitigating circumstances supported by

        the evidence: Allen suffered from rumination and anti-social personality disorders and

        endured persistent childhood abuse.      No expert or party debated these mitigating

        circumstances. That the sentencing judge found that the evidence presented did not support

        the existence of mitigating circumstances, despite undisputed expert testimony regarding



                                                    45
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 46 of 76




        two disorders and childhood abuse, shows that the sentencing judge excluded the

        uncontroverted expert testimony from the analysis.

               Third, the sentencing judge again emphasizes that no mitigating circumstances

        existed when articulating why he found “[no] evidence of mitigating circumstances [was]

        [] supported by the evidence.” Id. After acknowledging that trial counsel placed several

        pieces of mitigating evidence on the record—including the “influence of mental or

        emotional disturbance,” “capacity . . . to appreciate the criminality of his conduct or to

        conform his conduct to the requirements of law,” and “age or mentality . . . at the time of

        the crime(s)”—the sentencing judge explained that “[no] evidence of mitigating

        circumstances [was] found supported by the evidence” because “[c]onclusive proof of

        mitigating circumstances was not found.” Id.

               But again, what of Allen’s rumination disorder, anti-social personality disorder, and

        childhood abuse? Aren’t these circumstances potentially mitigating as a matter of law?

        See Abdul-Kabir, 550 U.S. at 262 (explaining that evidence of “mental illness, substance

        abuse, and a troubled childhood” have “mitigating qualities”). Didn’t all experts who

        testified about these mitigators agree? Doesn’t a lack of conflicting testimony as to a fact

        create “conclusive proof” of that fact? The only way to reconcile the sentencing judge’s

        conclusion that no conclusive proof of mitigating circumstances existed with the

        conclusive proof of Allen’s rumination and anti-social personality disorders, as well as

        childhood abuse, is to conclude that the sentencing judge did not consider these mitigators.

               Fourth, per the Post-Sentencing Report, “a psychiatric evaluation [was] performed”;

        Dr. Crawford was the evaluator; and she found “character or behavior disorders.” J.A.

                                                    46
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 47 of 76




        1936. Yet, when asked to elaborate, the sentencing judge memorialized a single disorder:

        schizophrenia. Id. The Post-Sentencing Report is silent as to Allen’s rumination disorder,

        an Axis I mental illness with which Dr. Crawford diagnosed Allen. It may be true, as the

        government argues, that sentencing judges are required to memorialize only aggravating—

        not mitigating—circumstances found to exist. But this specific portion of the Post-

        Sentencing Report does not concern mitigators found by the sentencer—it concerns

        “character or behavior disorders” found by the psychological evaluator. The government

        has not suggested that a sentencing judge can opt out of filling in all relevant portions of

        this report. Nor has the government suggested that a sentencing judge can cherry-pick

        which “character or behavior disorders” to memorialize for review by the South Carolina

        Supreme Court and which to omit. Indeed, the report contains three full lines upon which

        a sentencing judge can list the “character or behavior disorders found,” suggesting that the

        South Carolina Supreme Court anticipates a full account of all disorders. That the

        sentencing judge left the three lines devoid of any mention of Allen’s rumination disorder

        suggests that he did not consider this disorder when making the sentencing decision.

               Fifth, that schizophrenia was the only mental health disorder the sentencing judge

        discussed during oral sentencing further supports the conclusion that schizophrenia was the

        only mental health condition under consideration. We acknowledge that the sentencing

        judge states that he “considered [Allen’s] list of mental illness [sic] as described by Dr. []

        Crawford.” J.A. 1600. And of course, that a sentencing order does not refer to some

        mitigating factors does not mean that such evidence was not considered. But, when trying

        to ascertain “what [Allen’s] mental state is today,” the sentencing judge discusses what he

                                                     47
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 48 of 76




        describes as the “major mental illness” of schizophrenia only. J.A. 1603 (emphasis added)

        (“Dr. Schwartz-Watts ha[s] testified that[,] as he sits here today[,] [Allen] has a major

        mental illness characterized by delusions, hallucinations, disorganized speech, grossly

        disorganized or catatonic behavior, and negative symptoms, such as affective flattening,

        alogia, or avolition.”) Critically, the sentencing judge concludes that, because some

        government rebuttal witnesses opined that Allen may be malingering or exaggerating his

        schizophrenic or psychosis symptoms, he could come to “no firm conclusions as to []

        Allen’s mental state at [the] time [of sentencing].” J.A. 1605. But again, there were

        absolutely no contrary opinions as to Allen’s rumination disorder, which is also an Axis I

        mental illness. This serves as further evidence that the sentencing judge swiped some of

        Allen’s mitigating evidence off the table.

               Sixth, during oral sentencing, the judge announced his sentencing decision by

        explaining in relevant part:

                      After carefully considering all relevant facts and
                      circumstances, including the existence of statutory aggravating
                      circumstances as well as the claim of mitigating circumstances,
                      this Court finds and concludes that the defendant shall be
                      sentenced to death.

        J.A. 2553–54 (emphasis added). But of course, Allen did not merely claim to have

        mitigating circumstances. Again, no expert disputed Allen’s rumination and anti-social

        personality disorders; nor did any expert dispute his childhood abuse. So, these mitigators

        existed just as much as the aggravators did. Yet, the sentencing judge’s final words

        following ten days of testimony suggests the exact opposite. This fact too supports the

        conclusion that the sentencing judge failed to consider Allen’s uncontested mitigators.

                                                     48
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 49 of 76




               On this record, therefore, the PCR court unreasonably determined that the

        sentencing court considered all the mitigating evidence. Although § 2254(d)(2) imposes a

        high bar for showing an unreasonable determination of the facts, we conclude that Allen

        cleared it. When the record is read in its entirety, it is clear that the sentencing judge

        considered Allen’s disputed schizophrenia diagnosis only and paid no mind to the several

        uncontroverted mitigators.

               We also note, as further support for this conclusion, that the PCR court failed to

        even consider the most probative piece of evidence of how the sentencing judge analyzed

        the mitigating evidence—his own statements memorialized in the Post-Sentencing

        Affidavit. When a state court during post-conviction review ignores evidence in the record

        placed before it, “its fact-finding process may lead to unreasonable determinations of fact

        under § 2254(d)(2).” Gray v. Zook, 806 F.3d 783, 791 (4th Cir. 2015) (citing Moore v.

        Hardee, 723 F.3d 488, 499 (4th Cir. 2013) (citing Taylor v. Maddox, 366 F.3d 992, 1001

        (9th Cir. 2004), overruled on other grounds by Murray v. Schriro, 745 F.3d 984, 999–1000

        (9th Cir. 2014))); Miller-El v. Cockrell, 537 U.S. 322, 346 (2003) (expressing concern that

        a state court “had before it, and apparently ignored” petitioner’s probative evidence of a

        constitutional violation). Of course, “a state court need not refer specifically to each piece

        of a petitioner’s evidence to avoid the accusation that it unreasonably ignored the

        evidence.” Id. (citing Moore, 723 F.3d at 499). “Rather, to determine whether the state

        court considered or ignored particular evidence, the federal court must review ‘the entirety

        of the [state] court’s order.’” Id. (Moore, 723 F.3d at 499).



                                                     49
USCA4 Appeal: 20-6      Doc: 56          Filed: 07/26/2022       Pg: 50 of 76




               The record here demonstrates that the state court disregarded the Post-Sentencing

        Affidavit. The state court said as much in its opinion:

                      This Court has also reviewed the affidavit of the Honorable G.
                      Thomas Cooper. . . . [The affidavit] was a part of the direct
                      appeal record and a part of the [r]eturn in the instant action . . . .
                      In an abundance of caution, this Court has used its discretion
                      to resolve not to consider the affidavit in regard to the
                      allegations in this action. . . . [I]t is not necessary to resolve any
                      claim in this action.

        J.A. 2532, 2583–84.

               Based on this statement, we must conclude that the state court did not consider the

        Post-Sentencing Affidavit as to any of the claims 17—unless, of course, it stated or indicated

        otherwise. Interestingly, the state court did use the affidavit to hedge its decisionmaking,

        but it did so only as to three specific claims: (i) “Alleged Ineffective Assistance of

        Appellate Counsel,” J.A. 2586; (ii) “Alleged Involuntary Guilty Plea Due to Trial Judge’s

        Involvement in Plea,” J.A. 2553; and (iii) “Alleged Involuntary Guilty Plea,” J.A. 2584

        (“[T]his Court recognizes that Judge Cooper’s affidavit plainly rebuts and clarifies the

        earlier affidavit of Ms. Fielding Pringle and rebuts the affidavit of Mr. Robert Lominack,

        but it is not necessary to resolve any claim in this action. Critically, the affidavit does not

        contain any assertions that a promise was made such as would undermine the fairness of

        the proceeding if the affidavit would not be considered.”)




               17
                 The district court thought the same, explaining: “[A]lthough the PCR court did
        not consider Judge Cooper’s Affidavit, the Affidavit is part of the record before this Court.”
        J.A. 48.
                                                       50
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022        Pg: 51 of 76




               The state court said nothing at all about the Post-Sentencing Affidavit when

        deciding Allen’s two-part mitigation evidence claim. This leads us to conclude that the

        Post-Sentencing Affidavit played no part in the outcome of this issue, which the state court

        analyzed in its opinion under Section (D) (“Alleged Ineffective Assistance of Trial

        Counsel”), Subsection (g) (“For Failing to Object to the Trial Court’s Confusing of the

        Competency to be Executed Standard With the Standard for Finding Mental Illness”). J.A.

        2581. The affidavit contained commentary about the judge’s assessment of the mitigating

        evidence—most notable, his conclusion that “Allen was NOT conclusively diagnosed to

        be mentally ill,” J.A. 2010—which bears directly on Allen’s claim. “A rational fact-finder

        might discount [the affidavit] or, conceivably, find it incredible, but no rational fact-finder

        would simply ignore it.” Gray, 806 F.3d at 791 (quoting Taylor, 366 F.3d at 1006); see

        also Taylor, 366 F.3d at 1001 (“To fatally undermine the state fact-finding process, and

        render the resulting finding unreasonable, the overlooked or ignored evidence must be

        highly probative and central to petitioner’s claim.”).

               The state court’s decision to ignore the Post-Sentencing Affidavit fatally

        undermined the fact-finding process. 18            The omission “[led] to unreasonable



               18
                 “What goes for juries goes no less for judges. In making findings, a judge must
        acknowledge significant portions of the record, particularly where they are inconsistent
        with the judge’s findings. The process of explaining and reconciling seemingly
        inconsistent parts of the record lays bare the judicial thinking process, enabling a reviewing
        court to judge the rationality of the fact-finder’s reasoning. On occasion, an effort to
        explain what turns out to be unexplainable will cause the finder of fact to change his mind.
        By contrast, failure to take into account and reconcile key parts of the record casts doubt
        on the process by which the finding was reached, and hence on the correctness of the
        finding.” Taylor, 366 F.3d at 1007–08.
                                                      51
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022      Pg: 52 of 76




        determinations of fact” because the PCR court overlooked highly probative evidence that

        the sentencing judge did not consider Allen’s rumination diagnosis or history of childhood

        abuse. See Gray, 806 F.3d at 791.

               We find clear and convincing evidence that the sentencing judge did not consider

        all of Allen’s mitigating evidence, and therefore hold that the state court’s determination

        that the sentencing judge “consider[ed] the mitigation evidence as presented” is an

        unreasonable determination of the facts because it is based on a factual finding that is

        plainly contradicted by the record. We thus do not defer to the state court’s ultimate ruling

        on Allen’s Eighth Amendment claim, predicated as it is on an unreasonable factual

        determination, and instead review that claim de novo. See Dodson v. Ballard, 800 F. App’x

        171, 175–76 (4th Cir. 2020). Failing to consider some of a defendant’s mitigating

        evidence, as the sentencing court did here, violates clearly established federal law. And it

        follows that the state court’s conclusion that the sentencing judge “properly” considered

        Allen’s mitigating evidence is contrary to clearly established federal law. In the end, “the

        [sentencer’s] failure to consider all of the mitigating evidence risks erroneous imposition

        of the death sentence, in plain violation of Lockett, [so] it is our duty to remand this case

        for resentencing.” Mills v. Maryland, 486 U.S. 367, 375 (1988) (quoting Eddings, 455

        U.S. at 117 n.13 (O’Connor, J., concurring)).

                                                     2.

               Attempting to rationalize and breathe ambiguity into the sentencing judge’s

        determination, the government maintains that the sentencing judge did not exclude any

        such evidence. Rather, the government asserted during oral argument that the sentencing

                                                     52
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 53 of 76




        judge placed all such evidence on the scale and simply gave it no weight. To be clear,

        “[c]onclusive proof of mitigating circumstances was not found” and “no evidence of

        mitigating circumstances was found supported by the evidence” are clear statements of

        exclusion—not devaluation. 19 Yes, a sentencer may consider mitigating evidence and

        decide that none of that evidence is worthy of weight. But the distinction between deciding

        mitigating evidence deserves no weight and deciding that there is no mitigating evidence

        is one with a constitutional difference. In the end, the government’s attempt to shove the

        genie back into the constitutional bottle fails especially because it requires re-writing the

        sentencing judge’s own explanation of the sentence.

               Still, we pause to entertain the government’s position, in response to which we ask:

        Why did the trial court give Allen’s evidence of childhood abuse, rumination disorder, and

        anti-social personality disorder no weight? The answer to this question reveals that, under

        the government’s theory, the sentencing judge’s determination does not comport with the

        Eighth Amendment principle prohibiting barriers that preclude a sentencer from giving

        meaningful consideration and effect to all relevant mitigating evidence.

               The first possible explanation for the trial court’s no-weight determination is that it

        mistakenly overlooked uncontested mitigating evidence, focusing exclusively—and

        erroneously—on the contested schizophrenia diagnosis. Recall that the sentencing judge

        explained in full:    “Conclusive proof of mitigating circumstances was not found.

        Numerous psychiatrists and psychologists testified to conflicting diagnoses of the


               19
                 This is especially so when paired with the sentencing judge’s sworn testimony
        that “Mr. Allen was NOT conclusively diagnosed to be mentally ill.” J.A. 2010.
                                                     53
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 54 of 76




        defendant’s mental health.” J.A. 1943 (emphasis added). This explanation as to why

        Allen’s mitigating evidence was given no weight can be interpreted in only one way: The

        sentencing judge gathered Allen’s evidence of childhood abuse, rumination disorder, and

        anti-social personality disorder; placed it on the analytical scale; and proceeded to give all

        of this evidence zero weight, and did so because the experts could not agree as to Allen’s

        mental health diagnoses. But we know that this factual conclusion is erroneous because,

        as discussed at length above, no one contested Allen’s rumination disorder. So, to the

        extent that the state court viewed the sentencing judge’s consideration through the “no

        weight” lens and determined that such consideration of Allen’s mitigating evidence was

        “proper,” this conclusion is defective because it flowed from the unreasonable factual

        determination that the sentencing judge “considered the mitigation evidence as presented.”

               A second possible explanation for why the sentencing court gave Allen’s mitigating

        evidence no weight is that it applied the wrong legal standard—inquiring whether Allen

        was competent to be executed, rather than whether a death sentence would be a reasoned

        moral response to the defendant’s background, character, and crime. Operating under this

        wrong standard, the sentencing judge may have assigned no weight to Allen’s mitigating

        evidence because he believed that schizophrenia amounts to insanity or incompetency and,

        without schizophrenia, Allen’s mental illness did not render him insane or competent such

        that the Eighth Amendment would bar his execution. That would be consistent with the

        judge’s oral sentencing, described above, at which he reviewed Supreme Court decisions

        categorically prohibiting the execution of the mentally incompetent or insane and “look[ed]

        . . . as a guide” to South Carolina’s standard for whether a defendant is competent to be

                                                     54
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022       Pg: 55 of 76




        executed. J.A. 1610. It also is precisely what the sentencing judge suggested he required

        in the Post-Sentencing Affidavit that the PCR court failed to consider: “I did say . . . I

        thought the Defense team would have to trust Dr. Crawford to convince me that Mr. Allen

        was so mentally ill throughout the time of his crimes and was so mentally ill at the time of

        trial, that imposition of the death penalty would violate the Eighth Amendment’s ban on

        cruel and unusual punishment.” J.A. 2009. 20


               20
                  During the penalty stage, the sentencing judge appeared to remain interested in
        whether Allen was insane. Take for example the following exchange during Dr. deBeck’s
        direct examination:

                      Q: You were also asked . . . by [] Court Order to assess Mr. Allen’s
                         state of mind at the time o[f] August [] 12th . . .?

                      A: Yes. . . .

                      Q: And did you come to some conclusions regarding
                         specifically his state of mind around the time of August the
                         12th of 2002?

                      Q: Yes.

                      [Defense Counsel]: Your Honor, for the record, we do object
                                         to the relevance of this in this proceeding.

                      [The Court]: What’s the question?

                      [Solicitor]: She was ordered to assess his state of mind [for the
                                   North Carolina trial], whether or not he was
                                   experiencing some major mood or psychotic
                                   disorder at the time of around August the 12th,
                                   2002, at the time of the crimes. I think that would
                                   be critical.

                      [The Court]: What’s the objection?

                      [Defense Counsel]: The objection is based on the fact that she
                                         was ordered to do an insanity evaluation.
        (Continued)
                                                      55
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 56 of 76




               Of course, Lockett and its progeny are reduced to a hollow promise if a sentencer—

        before hearing aggravating or mitigating evidence—decides that a defendant must

        surmount the guilt-phase insanity or incompetency hurdle in the context of the sentencing-

        phase determination of who shall live and who shall die. If this is the case, no matter the

        aggravators and their weight and no matter the mitigators and their weight, the defendant

        dies if he cannot prove he is insane or incompetent. Mitigators that fall short of proving

        insanity or incompetency stand no chance of sparing the defendant’s life and any

        aggravators would not matter: The defendant must die essentially as a categorical matter.

        In applying a predetermined standard, particularly one unmoored from a defendant’s

        mitigating evidence, the sentencer sidelines the only vehicle for arriving at a “reasoned

        moral response” to a defendant’s specific character and crime.            This would be

        unconstitutional.

               Moreover, the sentencing judge also appeared to place an unconstitutional nexus

        requirement on the mitigating evidence. The judge stated in his affidavit that he was


                                           Mr. Allen pleaded guilty in North
                                           Carolina, pleaded guilty in South
                                           Carolina, and insanity—

                      [The Court]: He didn’t plead guilty. He didn’t plead guilty.
                                   She made her evaluation before he pled guilty.

                      [Defense Counsel]: Yes, Your Honor. Yes, she did. But this
                                         is no longer a relevant issue, and I believe
                                         it’s getting somewhat confused.

                      [The Court]: Well, I’m not confused it. . . . I’ll overrule the
                                   objection. Go ahead.

               J.A. 1299–1300.
                                                    56
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022      Pg: 57 of 76




        looking for evidence that Allen “was so mentally ill throughout the time of his crimes and

        was so mentally ill at the time of trial,” that the death penalty would be unconstitutional.

        J.A. 2009. The judge’s focus on Allen’s mental state at these two discrete points in time

        impermissibly narrowed his focus to mitigating evidence that had some nexus to Allen’s

        crimes, and screened out, for example, evidence of Allen’s history of mental health

        problems and commitments that preceded either his crimes or his trial. Cf. Tennard, 542

        U.S. 274 (barring sentencing courts from imposing any requirement that mitigating

        evidence must have a nexus to the crime).

               Whatever the reason for assigning the mitigating evidence no weight—mistaken

        oversight of evidence, application of an unjustifiably stringent legal standard, or both—it

        is clear that the Eighth Amendment does not tolerate a capital sentencing scheme where

        the sentencer ignores or overlooks the existence of a mitigating factor and, as a result,

        assigns no weight to that mitigating factor or other such factors. As the Supreme Court

        explained in Eddings, “[t]he sentencer . . . may determine the weight to be given relevant

        mitigating evidence. But [the sentencer] may not give it no weight by excluding such

        evidence from [its] consideration.”      455 U.S. at 114–15.       Improperly screening out

        mitigating evidence that does not rise to an arbitrary level of severity, or does not bear a

        direct nexus to the offense, similarly violates the Eighth Amendment by excluding

        potentially relevant evidence, contrary to the constitutional requirement that all must be

        considered. See Tennard, 542 U.S. at 287 (“[T]he question is simply whether the evidence

        is of such a character that it ‘might serve “as a basis for a sentence less than death.”’”).



                                                      57
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022      Pg: 58 of 76




               As the United States Supreme Court has further explained, the source or form of the

        barrier to giving meaningful consideration and effect to mitigating evidence is immaterial:

                      Under our decisions, it is not relevant whether the barrier to the
                      sentencer’s consideration of all mitigating evidence is
                      interposed by statute, by the sentencing court, or by an
                      evidentiary ruling. . . . Whatever the cause, . . . the conclusion
                      would necessarily be the same: “Because the [sentencer’s]
                      failure to consider all of the mitigating evidence risks
                      erroneous imposition of the death sentence, in plain violation
                      of Lockett, it is our duty to remand this case for resentencing.”

        Mills, 486 U.S. at 375 (emphasis added) (citations omitted); see also Abdul-Kabir, 550

        U.S. at 259 n.21 (recognizing that prosecutorial argument that prohibits a jury from

        considering relevant mitigating evidence violates the Eighth Amendment); McKoy, 494

        U.S. at 440 (“[W]e held that it would be the ‘height of arbitrariness to allow or require the

        imposition of the death penalty’ where 1 juror was able to prevent the other 11 from giving

        effect to mitigating evidence.” (emphasis added) (quoting Mills, 486 U.S. at 374)).

               In other words, any barrier to a capital sentencer giving meaningful consideration

        and effect to all relevant mitigating evidence renders the sentencing scheme

        constitutionally infirm, “[w]hatever the cause.” Mills, 486 U.S. at 375. The same must be

        true when a sentencer imposes his or her own barrier by ignoring, overlooking, or screening

        out mitigating evidence. See Caldwell v. Mississippi, 472 U.S. 320, 329 n.2 (1985) (“[T]his

        Court has gone to extraordinary measures to ensure that the prisoner sentenced to be

        executed is afforded process that will guarantee, as much as is humanly possible, that the

        sentence was not imposed out of whim, passion, prejudice, or mistake.” (emphasis added)

        (quoting Eddings, 455 U.S. at 118 (O’Connor, J., concurring))). Here, by ignoring,


                                                     58
USCA4 Appeal: 20-6      Doc: 56          Filed: 07/26/2022      Pg: 59 of 76




        overlooking, or improperly screening out undisputed mental health evidence, the

        sentencing judge erected a barrier to giving the requisite meaningful consideration and

        effect to all of Allen’s mitigating evidence.

               It is no answer that a sentencing judge “considers” mitigating evidence once he or

        she permits such evidence to be placed on the record and may then assign some or no

        weight to such evidence.        The Supreme Court’s unwavering insistence on giving

        meaningful consideration and effect to mitigating evidence shows that there are situations

        in which the mere admission of mitigating evidence may not, by itself, guard against the

        arbitrary imposition of the death penalty. 21 This is such a case. A sentencer can assign

        little to no weight to such evidence if the sentencer finds it wanting; but a sentencer may

        not give it no weight by ignoring or overlooking it (thereby giving it less than full effect,

        and effectively swiping it off the analytical scale). Because assigning no weight to

        mitigating evidence based on such barriers violates the principles established in Lockett,

        Eddings, and its progeny, Allen’s death sentence cannot stand. McKoy, 494 U.S. at 468

        (“Any barrier to such consideration [of mitigating evidence] must fall.”).




               21
                  See Penry, 482 U.S. at 319 (“[I]t is not enough simply to allow the defendant to
        present mitigating evidence to the sentencer. The sentencer must also be able to consider and
        give effect to that in imposing sentence. Only then we can be sure that the sentencer has treated
        the defendant as a ‘uniquely individual human bein[g]’ and has made a reliable determination
        that death is the appropriate sentence.” (quoting Woodson, 428 U.S. at 304–05)).

                                                        59
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022       Pg: 60 of 76




                                                      V.

               Even though we conclude the state court’s adjudication was an unreasonable

        determination of the facts and contrary to clearly established federal law, “our inquiry is

        not over.” Barnes v. Joyner, 751 F.3d 229, 239 (4th Cir. 2014). On collateral review, we

        cannot grant habeas relief unless the error “had substantial and injurious effect or influence

        in determining the jury’s verdict.” Brecht, 507 U.S. at 623. “[I]f the federal court is ‘in

        grave doubt’ about whether the trial error had a ‘substantial and injurious effect or

        influence’ on the verdict and therefore finds itself ‘in virtual equipoise’ about the issue, the

        error is not harmless.” Cooper v. Taylor, 103 F.3d 366, 370 (4th Cir. 1996) (en banc)

        (quoting O’Neal, 513 U.S. at 435). We must make this determination “based on [our]

        review of the record . . . as a whole.” Id.

               We are in grave doubt that the errors in this case did not have a substantial and

        injurious effect. First, the evidence presented demonstrates that Allen is conclusively

        diagnosed with rumination—an Axis I mental illness. The sentencing decision likely

        would be different if the sentencing judge had not excluded, ignored, or overlooked this

        disorder.    Indeed, the sentencing judge found no conclusive proof of mitigating

        circumstances specifically because the experts disagreed as to Allen’s mental illness. Had

        his rumination been placed in the analytical mix, the sentencing judge likely would have

        found conclusive proof of a mitigating circumstance.

               Moreover, as the sentencing judge swore in the Post-Sentencing Affidavit: “I

        believed Mr. Allen was seriously mentally ill and had that been proven during the penalty

        phase, there likely would have been no PCR issues because he would have received the life

                                                      60
USCA4 Appeal: 20-6      Doc: 56          Filed: 07/26/2022    Pg: 61 of 76




        sentences the [d]efense team sought.” J.A. 2010 (emphasis added). We cannot be certain

        what “seriously mentally ill” means to the sentencing judge. A reasonable guess (based on

        our analysis thus far) is that schizophrenia would fall within that bucket and because

        rumination is also an Axis I disorder, if the sentencing judge had considered it, rumination

        may have fit the “seriously mentally ill” bill too. Notably, despite a lengthy discussion

        about the depravity of Allen’s crimes, the sentencing judge still made this unequivocal

        proclamation that Allen “would have received [a] life sentence[]” had trial counsel proven

        “serious[] mental[] illness.” Id. So, the Post-Sentencing Affidavit itself indicates that the

        aggravators would not have throttled the imposition of a life sentence if Allen proved

        “serious[] mental[] illness.”

               Beyond overlooking the fact that Allen does, in fact, have a serious mental illness

        uncontested by any psychiatrist testimony, the sentencing judge also failed to consider

        another major component of Allen’s mitigation case—his history of childhood abuse. As

        the Supreme Court has acknowledged, “[e]vidence of a difficult family history and of

        emotional disturbance is typically introduced by defendants in mitigation.” Eddings, 455

        U.S. at 115. Proper consideration of Allen’s thorough case of an abusive and unstable

        childhood may very well have also changed the sentencing decision.

               The record in this case leaves us with grave doubt that excluding, ignoring, or

        overlooking Allen’s serious mental illness and history of childhood abuse had no

        substantial and injurious effect or influence on the outcome of the sentencing proceeding.

        Therefore, Allen is entitled to relief.



                                                     61
USCA4 Appeal: 20-6      Doc: 56          Filed: 07/26/2022    Pg: 62 of 76




               The doubt surrounding the voluntariness of Allen’s guilty plea makes us particularly

        unwilling to conclude that the sentencing judge’s error here may have been harmless. The

        sentencing judge denied that he promised Allen a life sentence, but even by his own

        account, he did strongly suggest he was inclined toward leniency if Allen’s lawyers were

        able to convince him of Allen’s serious mental illness. J.A. 2009. And the PCR court, in

        finding no due process violation, cited statements from the lawyers that they believed,

        based on the representations of the judge, that if they convinced him Allen was seriously

        mentally ill, the judge would impose a life sentence. J.A. 2566. Allen then chose to waive

        his right to a jury and put the sentencing decision in the judge’s hands. After making such

        consequential representations to the lawyers, it was particularly important for the judge to

        give fair and full consideration to the mitigating evidence that Allen proffered. In such

        circumstances, we are especially reluctant to conclude that the failure to properly consider

        mitigating evidence was harmless when the mitigation case factored so heavily into the

        decision to enter a guilty plea at all.


                                                     VI.

               Death is final. Well-storied Eighth Amendment jurisprudence recognizes that a capital

        defendant’s due process rights require far greater protection during the penalty phase because

        this last phase determines whether he lives or dies. Equal justice under the law demands that

        a death-eligible defendant’s individual background, characteristics, and culpability are given

        meaningful consideration and effect before imposing a sentence of death.




                                                     62
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022      Pg: 63 of 76




               A sentencer may very well impose the death sentence because she believes a

        defendant should pay for his crimes with his life. But a sentencer can only do so after

        considering all of the aggravators and all of the mitigators, and weighing them in a way

        that conforms with Eighth Amendment jurisprudence. That did not happen here. And we

        know this because, in this rare instance, the sentencer’s words and sworn testimony are in

        the record.

               The sentencer in this case excluded, ignored, or overlooked Allen’s clear and

        undisputed mitigating evidence, thereby erecting a barrier to giving this evidence

        meaningful consideration and effect and eviscerating the well-established requirements of

        due process in deciding who shall live and who shall die. Because this violates the Eighth

        Amendment’s guarantee against the arbitrary imposition of the death penalty, we reverse

        the judgment of the district court and remand with instructions that the district court issue

        the writ of habeas corpus unless the State of South Carolina grants Allen a new sentencing

        hearing within a reasonable time.



                                                                    REVERSED AND REMANDED




                                                     63
USCA4 Appeal: 20-6     Doc: 56           Filed: 07/26/2022   Pg: 64 of 76




        RUSHING, Circuit Judge, dissenting:

               The majority opinion paints a picture of a South Carolina judge who presided over

        a ten-day capital sentencing trial and then, when imposing the sentence on the final day,

        either forgot or deliberately ignored all of the defendant’s evidence except his contested

        schizophrenia diagnosis. Unsurprisingly, that portrayal is not accurate. And it certainly is

        not the only reasonable way to read the record, which is “the only question that matters”

        for our purpose as a federal court reviewing a state court’s decision on post-conviction

        review. Harrington v. Richter, 562 U.S. 86, 102 (2011) (internal quotation marks omitted).

               I respectfully dissent.

                                                     I.

               In our federal system, “the States possess primary authority for defining and

        enforcing the criminal law and for adjudicating constitutional challenges to state

        convictions.” Shinn v. Ramirez, 142 S. Ct. 1718, 1730–1731 (2022) (internal quotation

        marks, brackets, and citations omitted). Federal habeas review—by which a federal court

        may order the release or retrial of a state prisoner—is accordingly highly constrained. We

        may not “disturb[] state-court judgments on federal habeas review absent an error that lies

        ‘beyond any possibility for fairminded disagreement.’” Mays v. Hines, 141 S. Ct. 1145,

        1146 (2021) (per curiam) (quoting Shinn v. Kayer, 141 S. Ct. 517, 520 (2020) (per curiam)).

        This means federal habeas review is not “‘a second criminal trial, and federal courts are

        not to run roughshod over the considered findings and judgments of the state courts.’”

        Walters v. Martin, 18 F.4th 434, 441 (4th Cir. 2021) (quoting Williams v. Taylor, 529 U.S.

        362, 383 (2000)), cert. denied, 142 S. Ct. 1455 (2022).

                                                     64
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022      Pg: 65 of 76




               Specifically, Congress has instructed that a federal court “shall not” grant a writ of

        habeas corpus with respect to any claim adjudicated on the merits in state court unless the

        state adjudication resulted in a decision that was “contrary to, or involved an unreasonable

        application of, clearly established Federal law” or “was based on an unreasonable

        determination of the facts in light of the evidence presented in the State court proceeding.”

        28 U.S.C. § 2254(d). These standards are “difficult to meet.” Richter, 562 U.S. at 102.

               As relevant here, a decision is “contrary to” clearly established federal law only “if

        the state court applies a rule different from the governing law set forth in [the Supreme

        Court’s] cases, or if it decides a case differently than [the Supreme Court has] done on a

        set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694 (2002). And a

        decision is based on an unreasonable determination of the facts only where “the factual

        determination is sufficiently against the weight of the evidence that it is objectively

        unreasonable, which means it must be more than merely incorrect or erroneous.” Burr v.

        Jackson, 19 F.4th 395, 403 (4th Cir. 2021) (internal quotation marks and brackets omitted);

        see Burt v. Titlow, 571 U.S. 12, 18 (2013) (“[A] state-court factual determination is not

        unreasonable merely because the federal habeas court would have reached a different

        conclusion in the first instance.” (internal quotation marks omitted)) The state court’s

        factual determinations are “presumed to be correct,” and the petitioner must rebut this

        presumption by “clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

               In sum, “[a] state court’s determination that a claim lacks merit precludes federal

        habeas relief so long as fairminded jurists could disagree on the correctness of the state

        court’s decision.” Richter, 562 U.S. at 101 (internal quotation marks omitted).

                                                     65
USCA4 Appeal: 20-6      Doc: 56          Filed: 07/26/2022    Pg: 66 of 76




                                                       II.

               After Quincy Allen received the death penalty and lost his direct appeal in state

        court, he sought relief in South Carolina’s post-conviction relief (PCR) court. That court

        considered and rejected Allen’s arguments against his death sentence. He tried again in

        federal court, arguing that the sentencing judge failed to consider all the evidence he

        offered in mitigation and that the judge applied the wrong standard for analyzing his

        mental-health evidence. 1 The district court denied relief, concluding that Allen failed to

        show that the PCR court’s ruling rejecting these arguments was contrary to, or an

        unreasonable application of, clearly established federal law or based on an unreasonable

        determination of the facts. See 28 U.S.C. § 2254(d). The district court’s conclusion was

        correct. Because fairminded jurists could agree with the PCR court’s decision, the majority

        errs in overriding the state court to grant relief.

                                                       A.

               Allen contends that the PCR court made an unreasonable determination of the facts

        or application of law when it found that the sentencing judge considered all the mitigating



               1
                 This opinion focuses on the ground on which the majority grants relief. But the
        other four claims included in the certificate of appealability also fail under AEDPA’s
        deferential standard. The majority does not address Allen’s other two sentencing-related
        claims. See supra, at 35–36 n.15. As for the remaining two assignments of error, the
        majority rejects them, correctly denying Allen relief from his guilty plea. See supra, at 36
        n.16. The PCR court determined that, in pleading guilty, Allen relied on counsel’s advice
        that he had a better chance for a life sentence with the judge than with a jury and counsel’s
        strategic decision in this regard was not constitutionally ineffective assistance. These
        decisions were not “contrary to” or an “unreasonable application of” clearly established
        federal law, nor were they “based on an unreasonable determination of the facts.” 28
        U.S.C. § 2254(d).
                                                       66
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022     Pg: 67 of 76




        evidence Allen presented. Allen argues that, to the contrary, the sentencing judge confined

        his consideration of mitigating evidence to Allen’s “mental state during the crimes and at

        trial” and “did not discuss any aspect of [his] non-mental-health mitigating evidence in any

        depth.” Opening Br. at 52–53.

               The Eighth Amendment to the United States Constitution requires that a sentencer

        “be able to consider and give effect to” a capital defendant’s relevant mitigation evidence.

        Tennard v. Dretke, 542 U.S. 274, 285 (2004) (internal quotation marks omitted). Relevant

        evidence offered in mitigation cannot be excluded from the sentencer’s consideration,

        whether by statute, evidentiary ruling, or the sentencing court’s refusal to consider

        evidence as a matter of law. Mills v. Maryland, 486 U.S. 367, 375 (1988); see Eddings v.

        Oklahoma, 455 U.S. 104, 113–114 (1982). Likewise, the sentencer must be “permitted to

        give that evidence meaningful, mitigating effect in imposing the ultimate sentence.”

        Abdul-Kabir v. Quarterman, 550 U.S. 233, 260 (2007). In other words, the State may not

        prevent a capital sentencer from considering relevant mitigation evidence and according

        that evidence significance in its sentencing decision. But the Constitution does not require

        a sentencer to conclude that any evidence mitigates a defendant’s culpability or otherwise

        warrants a sentence of life instead of death. Rather, the sentencer retains discretion, within

        the bounds of state law, to “determine the weight to be given relevant mitigating evidence.”

        Eddings, 455 U.S. at 115.

               The sentencing judge here did not exclude or refuse to consider Allen’s mitigation

        evidence. No statute or rule prevented the judge from considering the evidence. Indeed,

        South Carolina law required the sentencing judge to consider both statutory and

                                                     67
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022      Pg: 68 of 76




        nonstatutory mitigating circumstances. See S.C. Code Ann. § 16-3-20(C) (2005). Nothing

        in the record suggests that the sentencing judge believed he could not consider, or otherwise

        would not consider, any of the mitigation evidence Allen offered.

               To the contrary, the sentencing judge expressly stated that he considered all of

        Allen’s evidence. For example, at the sentencing hearing, the judge stated:

               In considering the outcome of this sentencing hearing I have tried to
               understand the unique forces and events which have put Mr. Allen in the
               situation in which he finds himself today. I have considered his upbringing
               so masterfully chronicled by Debra Grey. I’ve considered his list of mental
               illness as described by Dr. Pam Crawford.

               I’ve considered the facts of the various murders that Mr. Allen does not deny.
               I’ve considered the impact to [the victims]. I’ve also considered the effect
               of this trial on Quincy Allen’s two younger brothers who have sat through
               the majority of this trial. And I have considered the passionate arguments of
               counsel on both sides of this case.

               ...

               I have listened to and read the accounts of all of the psychiatrists and
               psychologists in this case: Doctors Hilkey, Gupta, Lavin, DeBeck, Hattem,
               Crawford, Mirza, Tezza, Corvin and Schwartz-Watts.

        J.A. 1600, 1603; see also J.A. 1626 (judge pronouncing sentence “[a]fter carefully

        considering all relevant facts and circumstances, including the existence of statutory

        aggravating circumstances as well as the claim of mitigating circumstances”).              A

        reasonable jurist could credit the judge’s statements when announcing Allen’s sentence.

        As the Supreme Court concluded in a similar circumstance: “We must assume that the trial

        judge considered all [the defendant’s mitigation] evidence before passing sentence. For

        one thing, he said he did.” Parker v. Dugger, 498 U.S. 308, 314–315 (1991), holding

        modified by Brown v. Sanders, 546 U.S. 212 (2006).

                                                     68
USCA4 Appeal: 20-6       Doc: 56        Filed: 07/26/2022     Pg: 69 of 76




                 The sentencing judge then went on to discuss in detail some of Allen’s evidence—

        particularly his evidence of mental illness—and describe how he assessed it. Mental illness

        was the most disputed mitigation argument and the one the defense pressed most

        vigorously, so the judge’s lengthy discussion of that evidence is unsurprising. See, e.g.,

        J.A. 1561–1562 (defense counsel asserting in closing argument that “[t]here is only one

        real disputed issue here,” and “[t]he one disputed issue is whether or not [Allen] was

        mentally ill in the summer of 2002, whether or not he is mentally ill now”). Because the

        State did not dispute Allen’s age or traumatic childhood, not much remained to be said

        about those circumstances other than the fact that the judge considered them.

                 The post-sentence report further demonstrates that the sentencing judge considered

        the evidence offered in mitigation but found it unpersuasive. On that form, the judge

        indicated that several statutory mitigating circumstances, including the presence of a

        mental disturbance, were “in evidence” but none were “found supported by the evidence.”

        J.A. 1942; see S.C. Code Ann. § 16-3-20(C)(b) (2005). The judge explained, writing:

        “Conclusive proof of mitigating circumstances was not found. Numerous psychiatrists and

        psychologists testified to conflicting diagnoses of the Defendant’s mental health.” J.A.

        1943. Thus, the sentencing judge acknowledged that Allen presented evidence in support

        of mitigation, but the judge ultimately did not find the evidence to be mitigating, a decision

        that South Carolina law entrusted to him alone. See State v. Bell, 360 S.E.2d 706, 713 (S.C.

        1987).

                 The PCR court rightly concluded that the sentencing judge “consider[ed] the

        mitigation evidence as presented.” J.A. 2582. As the district court put it, “the Constitution

                                                     69
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 70 of 76




        does not require a capital sentencer to find the existence of a mitigating factor, only to

        consider all of the evidence offered in mitigation,” and Allen “does not rebut the record’s

        clear indication that [the sentencing judge] did, in fact, consider it.” J.A. 37. At a

        minimum, the PCR court’s determination is not objectively unreasonable, as required for

        federal habeas relief, because it is reasonable to read the sentencing judge’s statements as

        considering and rejecting Allen’s mitigation claims. Because “fairminded jurists could

        disagree on the correctness of the PCR court’s decision,” the law “precludes federal habeas

        relief.” Richter, 562 U.S. at 101 (internal quotation marks omitted).

               The majority nevertheless grants Allen federal habeas relief based on its own

        reimagination of the law and the record. First, the majority incorrectly asserts that the

        sentencing judge was required to “give effect to all of Allen’s mitigating evidence.” Supra,

        at 43. As explained above, that is not true. The sentencing judge must be “permitted to

        consider fully such mitigating evidence” and “permitted to give that evidence meaningful,

        mitigating effect in imposing the ultimate sentence,” Abdul-Kabir, 550 U.S. at 260

        (emphases added) (internal quotation marks omitted), but he is not required by clearly

        established federal law to give particular weight to any evidence offered in mitigation, see

        Eddings, 455 U.S. at 114–115. The majority’s conclusion that the sentencing judge “failed

        to give meaningful consideration and effect to all of Allen’s mitigating evidence” is not a

        critique founded in law; it is merely a statement that the majority would have evaluated

        Allen’s evidence differently. Supra, at 43 (internal quotation marks omitted).

               Second, and relatedly, much of the majority’s supposed proof that the sentencing

        judge did not consider certain evidence Allen presented instead demonstrates that the judge

                                                    70
USCA4 Appeal: 20-6     Doc: 56         Filed: 07/26/2022     Pg: 71 of 76




        did not find that evidence mitigating in Allen’s case. The majority conflates two uses of

        the term “mitigating.” In one sense, all evidence a capital defendant introduces at the

        penalty phase of trial is “mitigating evidence” because it “might serve as a basis for a

        sentence less than death.” Tennard, 542 U.S. at 285 (internal quotation marks omitted).

        But not all evidence offered for its potential mitigation value ultimately will be found by

        the factfinder to warrant a lesser sentence—i.e., to “mitigate” the defendant’s culpability

        or his punishment. And that judgment, of course, was for the sentencing judge to make.

               For example, the majority reads the statements in the post-sentence report that

        mitigating circumstances were not “found supported by the evidence” and “[c]onclusive

        proof of mitigating circumstances was not found,” J.A. 1942–1943, to mean that the

        sentencing judge refused to consider Allen’s evidence about “rumination disorder, anti-

        social personality disorder, and childhood abuse” because those circumstances are

        “potentially mitigating as a matter of law,” supra, at 46. But a reasonable jurist could

        understand that the sentencing judge considered this potentially mitigating evidence—as

        he said he did, see J.A. 1600—and was not persuaded that it in fact mitigated Allen’s

        culpability or punishment.

               Similarly, the majority takes issue with the sentencing judge’s statement, in

        announcing his sentence, that he considered “the existence of statutory aggravating

        circumstances as well as the claim of mitigating circumstances.” J.A. 1626. According to

        the majority, mitigating circumstances “existed just as much as the aggravators did”

        because Allen presented undisputed evidence of childhood abuse, rumination, and anti-

        social personality disorder. Supra, at 48. But again, the sentencing judge was entitled to

                                                    71
USCA4 Appeal: 20-6       Doc: 56       Filed: 07/26/2022     Pg: 72 of 76




        consider that evidence and find it not mitigating. More to the point for the purpose of this

        federal habeas appeal, nothing in this statement suggests the judge ignored or overlooked

        the evidence supporting Allen’s “claim of mitigating circumstances.” J.A. 1626.

               The remainder of the majority’s supposed proof that the sentencing judge did not

        consider all of Allen’s mitigation evidence focuses on his rumination disorder, an issue not

        even Allen advances. Nowhere in his briefs does Allen argue that his rumination disorder

        was a mental illness that the sentencing judge excluded or ignored; indeed, he mentions

        the word “rumination” only twice—on a single page in the factual background of his

        opening brief. See Opening Br. at 9. That is consistent with Allen’s treatment of the

        disorder at trial.

               According to the majority, the sentencing judge must have excluded rumination

        from his consideration because he stated in a post-sentencing affidavit that Allen was not

        “‘conclusively diagnosed to be mentally ill.’” Supra, at 44 (quoting J.A. 2010). Although

        rumination qualifies as a “psychiatric illness,” J.A. 625, Allen’s witnesses repeatedly

        referred to rumination as an “eating disorder,” see, e.g., J.A. 334, 336, 340, 540–543, 587,

        590, 759, 760, 1323; see also J.A. 1922–1925, 1927–1930, 2169. By contrast, when

        Allen’s counsel argued for mercy based on his mental illness, they focused on

        schizophrenia—which they claimed made him “very dangerous,” “delusional,”

        “oblivious,” “[n]onresponsive,” and “bizarre,” J.A. 1568, 1573–74, 1581—not rumination.

        See, e.g., J.A. 1562–1586 (defense closing argument focusing on the “one disputed issue”

        of “whether or not [Allen] was mentally ill in the summer of 2002, whether or not he is

        mentally ill now”). As defense counsel made crystal clear: “Time has proven what is

                                                    72
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022      Pg: 73 of 76




        wrong with Quincy Allen. . . . [I]t is our position that he is schizophrenic, that he was

        schizophrenic at the time, and he is schizophrenic now.” J.A. 1585. Given the context, the

        sentencing judge’s statement about mental illness in his post-sentencing affidavit naturally

        refers to the schizophrenia that Allen argued controlled his actions. It blinks reality to read

        the judge’s comment as asserting that Allen never suffered from rumination. 2

               The majority also infers that the sentencing judge must have refused to consider

        rumination from the fact that he wrote on the post-sentence report that Dr. Crawford

        diagnosed Allen with schizophrenia, omitting mention of a rumination diagnosis. See

        supra, at 46–47. But the judge’s report is in line with Dr. Crawford’s testimony that her

        diagnosis of Allen was schizophrenia.          See J.A. 757 (“My diagnosis of him is

        schizophrenia.”). Dr. Crawford discussed the criteria for diagnosing schizophrenia, the

        symptoms, and how Allen’s statements during one of his crimes aligned with schizophrenic

        delusions. Dr. Crawford also spent a significant amount of time discussing whether Allen

        was malingering the schizophrenia—that is, faking the symptoms. In hundreds of pages

        of testimony, Dr. Crawford mentioned rumination only in passing. Dr. Crawford’s main

        dialog about rumination emphasized that Dr. Harding, Allen’s psychiatrist as a child, had



               2
                 Regarding the post-sentencing affidavit, the majority also asserts that the PCR
        court’s “decision to ignore” it “when deciding Allen’s two-part mitigation evidence claim”
        “fatally undermined the fact-finding process” and “no rational fact-finder” would have
        done so. Supra, at 51 (internal quotation marks omitted). But Allen presented his
        mitigating evidence argument to the PCR court solely in the context of a claim that counsel
        rendered ineffective assistance by failing to object during the sentencing hearing. See J.A.
        2542–2543, 2581–2582. The post-sentencing affidavit was written months after the
        sentencing hearing and thus could not possibly be relevant to the PCR court’s assessment
        of Allen’s claim.
                                                      73
USCA4 Appeal: 20-6     Doc: 56          Filed: 07/26/2022      Pg: 74 of 76




        made the rumination diagnosis and she merely adopted his understanding. See J.A. 759

        (“He also has a eating disorder not otherwise specified, what Dr. Harding referred to as the

        atypical eating disorder, the rumination.”). In fact, Dr. Crawford emphasized that she

        “certainly was not an expert in rumination.” J.A. 760.

               At bottom, the majority claims the sentencing judge did not give sufficient

        consideration and weight to some of the evidence Allen offered in mitigation. Even

        accepting that premise, it cannot support federal habeas relief under the standards imposed

        by Congress.     See 28 U.S.C. § 2254(d).         Having identified neither an objectively

        unreasonable factual determination by the PCR court nor a “materially indistinguishable”

        Supreme Court decision that the PCR court contradicted, the majority errs in granting

        relief. Bell, 535 U.S. at 694; see also Burr, 19 F.4th at 403.

                                                     B.

               Allen also contends that the sentencing judge analyzed his mental health evidence

        under the wrong legal standard. The PCR court was not persuaded that the sentencing

        judge “confused the competency to be executed standard with the standard for finding

        mental illness,” concluding that the record was “more fairly read to reflect a global

        assessment of the facts and circumstances before the sentencing judge, which he

        considered, weighed and narrowed, until arriving at his sentencing conclusion.” J.A. 2582.

        After comprehensively reviewing the sentencing judge’s analysis, the district court agreed,

        explaining that the judge found Allen competent to be executed “but did not end his

        analysis there.” J.A. 35. The majority does not decide this question.



                                                     74
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022       Pg: 75 of 76




               The PCR court’s conclusion was reasonable. Tracking the defense’s argument

        about mental illness, the sentencing judge first discussed whether Allen was mentally ill

        around the time of the murders, concluding that Allen did not have “a major mental illness

        at the time of the crimes” and “if indeed he had schizophrenia, it was not evident and the

        disease did not control his mind to such a degree as to exonerate or lessen the culpability

        of his actions.” J.A. 1601, 1603. 3 Then the judge considered whether Allen was mentally

        ill at the time of trial. It was in the context of this second inquiry that the sentencing judge

        discussed the standard for competency to be executed, among other considerations.

               Allen argues that the sentencing judge’s post-sentencing affidavit shows that he

        applied too strict a standard to Allen’s evidence of mental illness. In that affidavit, the

        judge wrote that he had told the defense lawyers before trial, in not so many words, that

        they “would have to trust Dr. Crawford to convince [him] that Mr. Allen was so mentally

        ill throughout the time of his crimes and was so mentally ill at the time of trial, that

        imposition of the death penalty would violate the Eighth Amendment’s ban on cruel and

        unusual punishment.” J.A. 2009. Considered in isolation, the implication of the affidavit

        is troubling. But we may not consider it isolated from the judge’s explanation for his



               3
                  Two statutory mitigating factors under South Carolina law concern the effect of
        mental illness on the defendant at the time of the crime. See S.C. Code Ann. § 16-3-
        20(C)(b)(2), (6) (2005). Throughout closing arguments, defense counsel portrayed Allen
        as so impaired, even controlled, by mental illness at the time of the crimes that he was not
        able to act rationally. See, e.g., J.A. 1569 (“[H]is aha [moment] was I’m a serial killer.
        This is my job and this is what I am supposed to do. I have no control over it.”); J.A. 1572–
        1573 (“[H]e is delusional and has set out to complete his mission of being a serial killer
        because he believes that that’s what he has to do, that he is compelled to do that, that that
        is his job.”).
                                                      75
USCA4 Appeal: 20-6      Doc: 56         Filed: 07/26/2022          Pg: 76 of 76




        sentencing decision on the record at the sentencing hearing seven months earlier. Assessed

        as a whole, the record is at worst ambiguous, meaning reasonable jurists could disagree

        and we may not upset the PCR court’s judgment. See Mays, 141 S. Ct. at 1146.

                                                      III.

               The state PCR court considered and rejected Allen’s arguments about the sentencing

        judge’s treatment of his mitigation evidence in this South Carolina capital case. Because

        that determination “was not so obviously wrong as to be ‘beyond any possibility for

        fairminded disagreement,’” we are bound by federal law to defer to the state court and deny

        habeas relief. Kayer, 141 S. Ct. at 526 (quoting Richter, 562 U.S. at 103); see 28 U.S.C.

        § 2254(d). The majority, however, “set[s] aside reasonable state-court determinations of

        fact in favor of its own debatable interpretation of the record.” Rice v. Collins, 546 U.S.

        333, 335 (2006). I cannot go along with the majority’s retelling or its disregard of the

        “settled rules that limit [our] role and authority.” Id.




                                                      76